APRIL 1988
COMMISSION DECISIONS
04-15-88
04-20-88
04-21-88

Martha Perando v. Mettiki Coal Corporation
Texasgulf, Inc.
Danny Johnson v. Lamar Mining Co., etc.

YORK 85-12-D
WEST 85-148-M
KENT 87-68-D

Pg. 491
Pg. 498
Pg. 506

KENT 88-12-D
WEVA 87-331
WEST 87-226-R
PENN 86-44-R
PENN 86-305-R
WEVA 87-199
PENN 88-123-C

Pg. 511
Pg. 512
Pg. 513
Pg. 540
Pg. 542
Pg. 548
Pg. 555

WEVA 88-46
WEST 88-99-D
KENT 88-99-D
VA
87-27
WEST 87-114-M
WEST 88-131-R
CENT 87-65-M

Pg. 556
Pg. 558
Pg. 559
Pg. 560
Pg. 565
Pg. 578
Pg. 583

ADMINISTRATIVE LAW JUDGE DECISIONS
04-05-88
04-08-88
04-11-88
04-11-88
04-13-88
04-14-88
04-20-88
04-21-88
04-22-88
04-22-88
04-22-88
04-25-88
04-28-88
04-29-88

Kenneth Courtney v. Peabody Coal Company
Sec. of Labor v. James Robinson
Utah Power & Light Company
Rushton Mining Company
U.S. Steel Mining Co., Inc.
M & J Coal Company, Inc.
UMWA for Don Sheeder, Terry Miller, Dan Kutruff
v. Benjamin Coal Company
Beckley Coal Mining Co.
Richard B. Curtis v. U.S. Fuel Company
James Napier v. Shamrock Coal Co., Inc.
Consolidation Coal Company
Homestake Mining Company
Kaiser Coal Corporation
Missouri Rock, Inc.

APRIL 1988
Review was granted in the following cases during the month of April:
Secretary of Labor,. MSHA, v. BethEnergy Mines, Inc., Docket Nos.
PENN 87-94, 87-200-R, etc. (Judge Maurer, February 23, 1988).
Danny Johnson v. Lamar Mining, etc., Docket No. KENT 87-68-D. (Reopened
for enforcement of Judge Merlin's February 26, 1987 Order Approving
Settlement).
Secretary of Labor, MSHA v. Tennessee Chemical, Inc., Docket No.
SE 85-63-M. (Judge Judge Fauver, March 15, 1988).
Review was denied in the following case during the month of April:
Secretary of Labor, MSHA v. Emery Mining Corporation, Docket Nos.
WEST 87-208, 87-209. (Interlocutory Review of Judge Morris's November 4,
1987 Order Denying Summary Decision).

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

April 15, 1988

MARTHA PERANDO
v.

Docket No. YORK 85-12-D

METTIKI COAL CORPORATION

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners
DECISION

BY THE COMMISSION:
This proceeding involves a discrimination complaint brought by
Martha Perando pursuant to the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § _801 et seq. (1982)(the "Mine Act" or "Act"). The
issue presented is whether Mettiki Coal Corporation ("Mettiki")
discriminated against Perando in violation of section lOS(c)(l) of the
Mine Act when, in response to Perando's development of industrial
bronchitis and her request for a transfer from an underground position
to a surface position, it reassigned her to a less dusty surface
position in the mine's laboratory at a rate of pay less than what she
earned in her prior underground position. l/ Commission Administrative

ll

Section lOS(c)(l) of the Mine Act provides:
No person shall discharge or in any manner
discriminate against or cause to be discharged or
cause discrimination against or otherwise interfere
with the exercise of the statutory rights of any
miner, representative of miners or applicant for
employment in any coal or other mine subject to this
[Act] because such miner, representative of miners
or applicant for employment has filed or made a
complaint under or related to this [Act], including
a complaint notifying the operator or the operator's
agent, or the representative of the miners at the
coal or other mine of an alleged danger or safety or
health violation in a coal or other mine, or because
such miner, representative of miners or applicant
for employment is the subject of medical evaluations
and potential transfer under a standard published
pursuant to section [101] of this [Act] or because
such miner, representative of miners or applicant

491

Law Judge Gary Melick concluded that Perando had a "medically substantiated inability to work underground," which in his opinion was "the
functional equivalent of a work refusal," that this "refusal" was
protected activity, and that the reduction in Perando's pay as a result
of her transfer constituted unlawful discrimination under the Act.
8 FMSHRC 1220, 1222 (August 1986)(ALJ). The judge awarded Perando back
pay, interest and costs. 8 FMSHRC 1341 (September 1986)(ALJ). We
granted Mettiki's petition for discretionary review and permitted the
Secretary of Labor to participate on review as amicus curiae. ~/ We
hold that under the circumstances of this case no pro~ected work refusal
occurred and that Perando's transfer to a lower paying surface position
did not violate the Mine Act. Accordingly, we reverse.
From 1980 to 1985 Perando worked as a miner at Mettiki's underground coal mines in western Maryland. In 1983 she began to experience
breathing problems. Perando's respiratory problems persisted, and in
February 1984, Perando was examined by her personal physician, Dr. Karl
Schwalm, who concluded that Perando had a bronchial illness and referred
her to Dr. James Raver, a specialist in pulmonary medicine. Dr. Raver
examined Perando and diagnosed her illness as industrial bronchitis.
Both Dr. Schwalm and Dr. Raver advised Perando that working in an
underground mining environment was not conducive to her recovery.
Perando was given medication and told that if her condition did not
improve she should consider employment in a different working environment. Perando reported her condition to Tom Gearhart, Mettiki's
personnel director, who suggested that Perando take six months sick
leave in the hope that her health would improve and also suggested that
she see Dr. Steven Schonfeld, another pulmonary specialist. Dr.
Schonfeld examined Perando on May 2, 1984, and confirmed that she had
industrial bronchitis. In his report of that date conc~rning Perando's
condition, Dr. Schonfeld stated that if the symptoms "persist unabated
[Perando] may indeed have to change her actual job function." Mettiki
Motion to Dismiss, Exh. C. (February 16, 1986). He further recommended
that Perando increase therapy, have further tests and return to work.
Id. Both Gearhart and Dr. Schwalm received a copy of Dr. Schonfeld's
report.
Perando followed Gearhart's suggestion that she take extended sick
for employment has instituted or caused to be
instituted any·proceeding under or related to this
[Act] or has testified or is about to testify in any
such proceeding, or because of the exercise by such
miner, representative of miners or applicant for
employment on behalf of himself or others of any
statutory right afforded by this [Act].
30 U.S.C. § 815(c)(l).
~/

_The Secretary's position in this case supports the mine operator.
The Secretary submits that the Mine Act does not provide the right to a
job transfer with pay protection to a miner suffering from a disease for
which the Secretary.has not promulgated specific standards pursuant to
section 10l(a)(7) of the Act. 30 U.S.C. § 8ll(a)(7).

492

leave. During this time her underground position was held open. While
Perando was on sick leave, Gearhart received a letter dated May 14,
1984, from Perando's personal physician, Dr. Schwalm, expressing his
opinion that Perando "cannot continue in her current job" and
"recommend[ing]" that she be placed in "a different position without
exposure to coal dust." Mettiki Motion to Dismiss, supra, Exh. C.
Gearhart also received from Dr. Raver two letters dated June 25, 1984,
and August 30, 1984, the former stating that Perando "seem[ed] to be
suffering from industrial bronchitis," which was "disabling in terms of
her normal ability to work," and asserting that "[a]lthough she may
respond to additional forms of therapy, [a] less dusty environment may
be the only workable solution." M. Exh. R-3; Tr. 78 (May 1, 1986).
While on sick leave, Perando telephoned Gearhart several times and
asked whether Mettiki could place her in a surface mining position. On
September 26, 1984, Gearhart asked Perando if she would be willing to
work in the mine's surface laboratory. Perando agreed and reported for
work at the laboratory the next day.· Perando's weekly rate of pay while
working underground had been $520.20. In the laboratory position,
Perando earned $383.20 per week. (While on sick leave Perando had
received $165.00 per week. Tr. 27 (March 6, 1986)). During the period
that she was assigned to the laboratory, Perando was absent frequently.
On March 27, 1985, six months after she had accepted the position in the
laboratory, Mettiki discharged Perando because she had not reported to
work for a substantial period of time.
Subsequently, Perando filed a complaint with the Department of
Labor's Mine Safety and Health Administration alleging that Mettiki had
discriminated against her in violation of the Mine Act. The Secretary
of Labor investigated her complaint, found no violation of the Act, and
declined to file a discrimination complaint on her behalf. 30 U.S.C.
§ 815(c)(2).
Pursuant to section 105(c)(3) of the Act, 30 U.S.C.
§ 815(c)(3), Perando then filed a complaint of discrimination on her own
behalf with this independent Commission. J/
In his decision, Judge Melick first found that Perando had
contracted industrial bronchitis "from her exposure to coal dust while
working at the Mettiki underground mine ..•. " 8 FMSHRC at 1221.

J/

Perando's complaint with the Commission originally alleged five
acts of discrimination by Mettiki. Mettiki filed a motion to dismiss
all the charges. At a hearing on the motion, Perando withdrew two of
her claims, and the judge denied Mettiki 1 s dismissal motion with respect
to the other three. 8 FMSHRC 364 (March 1986)(ALJ). The remaining
three allegations dealt with Mettiki's reduction of Perando's pay in
connection with her transfer to the laboratory; its handling of her work
absences while she was assigned to the laboratory; and her discharge.
8 FMSHRC at 1222-24. In his decision on the merits, the judge denied
Perando's complaint with regard to Mettiki's treatment of her work
absences and her discharge. 8 FMSHRC at 1222-24. Perando did not seek
review of those determinations by the judge. Thus, only the judge's
determination that Perando was discriminated against when her pay was
reduced at the time of her transfer is at issue on review.

493

Although indicating that "Ferando had never 'refused' to work
underground in the traditional sense," the judge determined that her
"medically sub~tantiated inability to work underground was the
functional equivalent of a work refusal." 8 FMSHRC at 1222. He also
found that Ferando's "work refusal" was based on her reasonable and good
faith belief that further work underground would be hazardous to her
health, and that this "refusal" was communicated to Mettiki·by the
doctors' reports to Gearhart. Id. He concluded that Ferando 1 s "work
refusal" was protectedactivity. The judge stated that "in recognition
of the health hazard presented to Ms. Ferando by underground work •.. ,
Mettiki offered her the outside· job in the laboratory." Id. He then
concluded that because the new position in the laboratory paid less than
her prior underground position, "Mettiki did in fact discriminate
against her because of her work refusal." Id. We conclude that the
judge erred as a matter of law.
The general principles governing analysis of discrimination cases
under the Mine Act are settled~ In order to establish a prima facie
case of discrimination under section 105(c) of the Mine Act, a
complaining miner bears the burden of production and proof in
establishing that (1) he or she engaged in protected activity and
(2) the adverse action complained of was motivated in any part by that
activity. Secretary on behalf of Fasula v. Consolidation Coal Co.,
2 FMSHRC 2786, 2797-2800 (October 1980), rev 1 d on other grounds sub.
nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3rd Cir. 1981);
Secretary on behalf of Robinette v. United Castle Coal Co., 3 FMSHRC
803, 817-18 (April 1981). The operator may rebut the prima facie case
by showing either that no protected activity occurred or that the
adverse action was not motivated in any part by protected activity.
Robinette, supra, 3 FMSHRC at 818 n.20. If an operator cannot rebut the
prima facie case in this manner, it nevertheless may defend affirmatively by proving that it was motivated by the miner's unprotected
activity and would have taken the adver.se action in any event for the
unprotected activity alone. Fasula, supra; Robinette, supra. See also
Eastern Assoc. Coal Corp. v. FMSHRC, 813 F.2d 639, 642 (4th Cir. 1987);
Donovan v. Stafford Construction Co., 732 F.2d 954, 958-59 (D.C. Cir.
1984); Boich v. FMSHRC, 719 F.2d 194, 195-96 (6th Cir. 1983)(specifically approving the Commission's Fasula-Robinette test). Cf. NLRB v.
Transportation Mgt. Corp., 462 U.S. 393, 397-413 (1983)(approving nearly
identical test under National Labor Relations Act).
A miner's refusal to ·perform work is protected under section
105(c) of the Mine Act if it is based on a reasonable, good faith belief
that the work involves a hazard. Fasula, 2 FMSHRC at 2789-2796;
Robinette, 3 FMSHRC at 807-12; Secretary v. Metric Constructors, Inc.,
6 FMSHRC 226, 229-31 (February 1984), aff'd sub nom. Brock v. Metric
Constructors, Inc·., 766 F.2d 469, 471-72 (11th Cir. 1985). "The case
law addressing work refusals contemplates some form of conduct or
communication manifesting an' actual refusal to work." Secretary on
behalf of Sedgmer, et al. v. Consolidation Coal Co., 8 FMSHRC 303, 307
(March 1986).
The claim of protected activity asserted on review is that .
Ferando's request to work in a less dusty environment, in conjunction

494

with her doctors' letters that stated the medical inadvisability of her
continued employment underground, constituted a work refusal. We find
no evidence that Perando, in fact, engaged in a work refusal. Perando
testified that after she was informed by the doctors who examined her
that she had developed industrial bronchitis, she wanted to work and did
not refuse to work underground. Tr. 44-45 (May 1, 1986). Neither
Perando's acceptance of Mettiki 1 s offer of extended sick leave nor her
request while on sick leave for a transfer to a surface position
constitutes a work refusal. While acknowledging that Perando "never
'refused' to work underground in the traditional sense," the judge
nevertheless concluded that Perando 1 s "medically substantiated inability
to work underground was the functional equivalent of a work refusal,"
which was conununicated to Mettiki by the doctors' reports to personnel
director Gearhart. 8 FMSHRC at 1222. We disagree.
None of the doctors' reports received by Mettiki (summarized
above) stated directly or indirectly that Perando was refusing to work
underground. The May and June 1984 letters from.Drs. Schwalm and Raver
expressed only their own medical reconnnendations that Perando should be
working in a different environment without exposure to coal dust. These
medical reconunendations constitute, at most, communications from others
concerning possible personnel actions that the operator might consider
with respect to Perando's job assignments. Even viewing Perando's
actions and the doctors' reports together, we find no work refusal.
Because no work refusal in fact took place and no other claim of
protected ·activity is involved in this proceeding, Perando's discrimination complaint must be dismissed.
Even if we were to assume, for the sake of argument, that a work
refusal occurred, Perando's complaint would still fail because, in the
circumstances of this case, her: "refusal" would not have been protected
under the Mine Act. Such an action by ~erando would have to be interpreted as a refusal by a miner (not suffering from pneumoconiosis) to
report to work unless and until assigned to a dust-free area. Such a
right is not granted by the Mine Act.
Section 10l(a)(7) of the Act, 30 U.S.C. § 81l(a)(7), authorizes
the Secretary to develop improved mandatory health or safety standards
providing that miners whose health has been impaired by exposure to a
designated· hazard. "shall be removed from such exposure and reassigned"
and that such transfer shall be without loss of pay. To date, the
Secretary has implemented this statutory mandate by providing under 30
C.F.R. Part 90 that a miner who has been determined by the Secretary of
Health and Human Services to have evidence of the development of
pneumoconiosis shall be afforded the option to transfer without loss of
pay to a mine area where the average concentration of respirable dust is
at or below 1.0 mg/m3. 30 C.F.R. §§ 90.3, 90.100, & 90.103. See
generally Jinuny R. Mullins v. Beth-Elkhorn Coal Corp., et al., 9 FMSHRC
891, 896-98 (May 1987).

As the Secretary emphasizes in her amicus brief on review, the
Department of Labor has not promulgated any similar transfer-pay
retention sta~dards applicable to miners with industrial bronchitis, the
illness suffered by Perando. Also even a miner who falls within the
protections of Part 90 does not have the right to refuse to work pending
transfer to a job in a mine atmosphere totally free of respirable dust.
Gary Goff v. Youghiogheny & Ohio Coal Co., 8 FMSHRC 1860, 1865 (December
1986). Exposure to some amount of respirable dust is inherent in
virtually all underground coal mining. Thus, even if the Secretary had
included miners suffering from industrial bronchitis within the scheme
of the present Part 90 transfer-pay retention regulations, Perando would
not have had a right under those provisions to transfer with pay
retention to a less dusty position since her underground work areas at
Mettiki were consistently below the required Part 90 respirable dust
level of 1.0 mg/m3. M. Exh. R-2, Tr. 74-77, 100-102 (May 1, 1986). To
·accord Perando the right asserted in this case would confer upon her
greater transfer-pay retention protection than that enjoyed by Part 90
miners, an anomalous result.
Accordingly, we conclude that Perando failed to establish
prohibited discrimination under the Mine Act. We reverse the judge's
decision, vacate his award of back pay, interest and costs, and dismiss
Perando's discrimination complaint.

Nelson, Commissioner

496

Distribution
Saundra C. Rothsetin, Esq.
Suite 1717
201 N. Charles Street
Baltimore, Maryland 21201
Timothy Biddle, Esq.
Crowell & Moring
1001 Pennsylvania Ave., N.W.
Washington, D.C. 20004
Mary Griffin, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

497

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

April 20, 1988
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. WEST 85-148-M
WEST 86-83-M

TEXASGULF, INC.
BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners
DECISION

BY 'THE COMMISSION:
In this civil penalty proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982) ("Mine
Act"), the issue is whether substantial evidence supports the finding of
Commission Administrative Law Judge Michael Lasher that three violations
of 30 C.F.R. § 57.21078, the mandatory "permissibility" standard for
underground metal and nonmetal mines, were not of such a nature as could
significantly and substantially contribute to the cause and effect of a
mine safety or health hazard. 1/ 9 FMSHRC 748 (April 1987) (ALJ). For
the reasons that follow, we affirm the judge's finding that the
violations' were not of a significant and substantial nature.
The Wyoming Soda Ash Operation of Texasgulf, Inc. ("Texasgulf"),
is a trona mine located in Sweetwater County, Wyoming. '!:_/ On April 10,

!/

30 C.F.R. § 57.21078 (1986) entitled "Permissible equipment"
stated:
Only permissible equipment maintained in
permissible condition shall be used beyond the last
open crosscut or in places where dangerous
quantities of flammable gases are present or may
enter the air current.

Effective October 29, 1987, section 57.21078 was eliminated. 52
Fed. Reg. 24941 (July 1987). New regulations relating to "Approved
equipment" have replaced section 57.21078. See 30 C.F.R. §§ 57.2230257. 22305 (1987).
~/

Trana is a hard rock composed of sodium carbonate, sodium
bicarbonate, water, and dirt. It is refined in order to obtain sodium
bicarbonate, primarily used in making glass.

498

April 24 and October 15, 1985, Martin Kovick, an inspector of the
Department of Labor's Mine Safety and Health Administration, conducted
inspections at the mine. During each inspection, Kovick examined a
different continuous mining machine located inby the last open crosscut
of a working section. On the first inspection, Kovick found a gap in
the flange joint of the main control panel on the No. 5 continuous
mining machine. On the second inspection, he found a gap in the flange
joint of the connection box on the No. 4 continuous mining machine. On
the third inspection, he found a gap in the flange joint of the right
headlight on the No. 9 continuous mining machine. While th~ maximum
permissible clearance for such flange joints is .004 inch (30 C.F.R.
§ 18.3l(a)(6)), the gaps were .005 inch, .006 inch, and .011 inch
respectively. In each instance Kovick issued a citation alleging a
violation of 30 C.F.R. § 57.21078.
Kovick measured the atmosphere in the vicinity of the violations
for methane. On all three occasions Kovick's hand-held methane detector
indicated that no methane was present. Kovick then took bottle samples
of the atmosphere. Laboratory analysis of the bottle sample taken
during the first inspection indicated that the atmosphere contained .005
percent methane in the vicinity of the main control panel. The latter
two bottle samp~es indicated .009 percent methane in the vicinities of
the connection box and the headlight. Kovick did not see any evidence
of arcing or sparking inside the cited enclosures or evidence that the
continuous miners were electrically malfunctioning.
In the citations Kovick noted his conclusion, with respect to each
violation, that the violation was of such nature as could significantly
and substantially contribute to the cause and effect of a mine safety or
health hazard. (See 30 U.S.C. § 814(d)(l).) He testified that methane
could get into the main control panel, connection box, and headlight
through the impermissible gaps and that arcing or sparking inside the
enclosures could ignite the methane and set off larger ignitions or
explosions of methane in the atmosphere outside the enclosures.
Texasgulf conceded the violations but disputed the inspector's
findings that the violations were of a significant and substantial
nature. The administrative law judge concluded that none of the three
violations significantly and substantially contributed to a mine safety
hazard because there was no reasonable likelihood that all of the
various catalysts needed to produce an ignition or explosion would
coincide. 9 FMSHRC at 764-765. On review, the Secretary challenges
this conclusion. In addition, the Secretary argues that in his decision
the judge has erroneously concluded that a violation must constitute an
imminent danger in orde.r to be designated significant and
substantial. lf

ll

Section 3(j) of the Mine Act defines "imminent danger" as "the
existence of any condition or practice in a coal or other mine which
could reasonably be expected to cause death or serious physical harm
before such condition or p~actice can be abated." 30 U.S.C. § 802(j).
In view of our disposition, we need not address this aspect of the
Secretary's argument. See n.4, infra.

499

Section 104(d)(l) of the Mine Act provides that a violation is
significant and substantial if it is of "such nature as could
significantly .and substantially contribute to the cause and effect of a
coal or other mine safety or health hazard." 30 U.S.C. § 814(d)(l). A
violation is properly designated significant and substantial "if, based
on the particular facts surrounding that violation, there exists a
reasonable likelihood that the hazard contributed to will result in an
injury or illness of a reasonably serious nature." Cement Division,
National Gypsum, 3 FMSHRC 822, 825 (April 1981). In Mathies Coal Co., 6
FMSHRC 1, 3-4 (January 1984) the Commission explained:
In order to establish that a violation of a
mandatory safety standard is significant and
substantial under National Gypsum, the Secretary
must prove: (1) the underlying violation of a
mandatory safety standard; (2) a discrete safety
hazard -- that is, a measure of danger to safety
contributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will
result in an injury; and (4) a reasonable likelihood
that the injury in question will be of a reasonably
serious nature.
The Commission has explained further that the third element of the
Mathies formulation "requires that the Secretary establish a reasonable
likelihood that the hazard contributed to will result in an event in
which there is an injury." U.S. Steel Mining Co., 6 FMSHRC 1834, 1836
(August 1984) (emphasis deleted). We have emphasized that, in
accordance with the language of section 104(d)(l), 30 U.S.C. §
814(d)(l), it is the contribution of a violation to the cause and effect
of a hazard that must be significant and substantial. Id. In addition,
the evaluation of reasonable likelihood should be made in terms of
"continued normal mining operations." U.S. Steel Mining Co., Inc., 6
FMSHRC 1573, 1574 (July 1984). Applying these principles to the instant
case, we conclude that the judge's holding that the cited violations
were not of a significant and substantial nature is supported by
substantial evidence. ~/
We recognize that permissibility violations have the potential for
~/

The judge also suggests that the Commission's interpretation of
significant and substantial is in error because the statutory language
of section 104(d)(l), 30 U.S.C. § 814(d)(l), does not require explicitly
that there be a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury of a reasonably
serious nature. 9 FMSHRC at 759, 760, 765. Contrary to the judge's
suggestion, the Commission's interpretation of the meaning of
significant and substantial as set forth in National Gypsum, Mathies and
the U.S. Steel decisions, including the reasonable likelihood
requirement, is fully consistent with the Act as it harmonizes the
statutory language of section 104(d)(l) and the overall enforcement
scheme of the Mine Act. We therefore decline the judge's invitation to
revisit these holdings.

500

serious danger. Nonetheless, whether a permissibility violation is
significant and substantial must be based on the particular facts
surrounding the violation, including the nature of the mine involved.
The discrete safety hazard contributed to by the violations at
issue is that methane will enter the subject enclosures on the
continuous mining machines through the impermissibly wide gaps in the
flange joints, be ignited by arcing or sparking of electrical components
and trigger a larger methane ignition or explosion. The key question
here is whether· there was a reasonable likelihood that this hazard would
result in an ignition or an explosion. As the judge recognized, in
order for ignitions or explosions to occur, there must be a confluence
of factors, including a sufficient amount of methane in the atmosphere
surrounding the impermissible gaps and ignition sources.
As the judge found, methane is ignitable at a 1.0 to 2.0 percent
concentration and is explosive at a 5.0 to 15.0. percent concentration.
Tr. 63, 68-69, 168; 9 FMSHRC at 752. At the time the violations at
issue were cited, the methane levels were .005, .009 and .009 percent,
well below the 1.0 percent concentration necessary for an ignition.
The judge further determined that it was not reasonably likely
that ignitable or explosive concentrations of methane would have been
encountered had normal mining operations continued. The methane test
results taken by Inspector Kovick at the time that he observed the
violations showed methane concentrations no greater than .009 percent.
Tr. 68, 79, 84. Further, there has never been a methane ignition or an
explosion at the mine. Tr. 62, 197, 227. Indeed, the evidence
establishes that methane has never been detected in this mine at a level
of concentration required for an ignition or explosion. Kovick
testified that he had inspect~d the mine four times a year for eight
years prior to the hearing and that he had never detected ignitable or
explosive levels of methane in the mine. Tr. 39, 62, 75, 85-86, 90.
Texasgulf's ventilation engineer, who worked at the mine for five years
prior to the hearing, also testified that he had never detected
ignitable or explosive levels of methane in the mine. Tr. 197-98, 24243, 251. He testified that the highest level of methane he had ever
detected was one instance of .2 percent. Tr. 165-66, 197-98, 242, 243.
Further, substantial evidence of record also supports the judge's
findings that five trona mines, including Texasgulf's mine, are located
within a 20-mile radius, in an area known as the Wyoming Trana Patch.
All of the other mines have been subject to section 103(i) of the Act,
which requires heightened inspection for mines liberating 200,000 cubic
f~et of methane or more every 24 hours.
30 U.S.C. § 813(i). 21 The

21

Section 103(i) states:
(i)
Whenever the Secretary finds that a coal or
other mine liberates excessive quantities of methane
or other explosive gases during its operations, or
that a methane or other gas ignition or explosion
has occurred in such mine which resulted in death or

501

Wyoming Soda Ash Operation liberates considerably less methane than each
of the other four mines (Tr. 37, 40-41, 54, 58, 87, 222) and has.never
been sYbject to heightened inspection pursuant to section 103(i). Tr.
86, 160. The daily liberation of methane from the mine has been
measured at 50,000 to 90,000 cubic feet of methane, which is well below
the minimum at which more frequent inspections are required under
section 103(i). Tr. 40, 161.
Substantial evidence also establishes that only the Wyoming Soda
Ash Operation extracts trona from Trena Bed 20, a bed possessing unique
geological features not conducive to methane liberation. Methane
liberated during the mining of trona generally comes from oil shale
lying in deposits above and below a trona bed. £/ Unlike the other
mines in the Wyoming Trena Patch that have a very high concentration of
oil shale in the roof and the floor with resulting higher levels of
methane, the roof and floor of the Wyoming Soda Ash Operation are
composed of marlstone shale, a combination of clay and shale with some
imbedded trona. Tr. 156-58. Marlstone differs from oil shale in that
it has a higher percentage of clay. The roof of Texasgulf's mine is
composed of green marlstone which contains virtually no methane. The
floor is composed of a gray to light brown marlstone, which contains
considerably less methane than oil shale. Tr. 159, 240-41, 315.
Texasgulf's senior geologist also testified that test drilling of the
serious injury at any time during the previous five
years, or that there exists in such mine some other
especially hazardous condition, he shall provide a
minimum of one spot inspection by his authorized
representative of all or part of such mine during
every five working days at irregular intervals. For
purposes of this subsection, "liberation of
excessive quantities of methane or other explosive
gases" shall mean liberation of more than one
million cubic feet of methane or other explosive
gases during a 24-hour period. When the Secretary
finds that a coal or other mine liberates more than
five hundred thousand cubic feet of methane or other
explosive gases during a 24-hour period, he shall
provide a minimum of one spot inspection by his
authorized representative of all or part of such
mine every 10 working days at irregular intervals.
When the Secretary finds that a coal or other mine
liberates more than two hundred thousand cubic feet
of methane or other explosive gases during a 24-hour
period, he shall provide a minimum of one spot
inspection by his authorized representative of all
or part of such mine every 15 working days at
irregular intervals.
30 u.s.c. § 813(i).

£/

During mining the oil shale may be cut into or otherwise disturbed
and methane emissions may result. Trana itself neither emits methane
nor burns.

502

entire No. 20 Bed indicates that the geological structure of the unmined
portion of the bed is essentially the same as that which has been mined,
showing no oil shale above or below the trona. Tr. 315, 316.
The unrefuted testimony regarding the structure of the No. 20 Bed
establishes a substantial factual basis for explaining the mine's prior
history of low methane liberation and for reasonably evaluating future
liberation. The Secretary argues that sudden liberations of methane
cannot be ruled out and that unexpected outbursts of methane have caused
ignitions and serious injuries in other trona mines. The Secretary cites
the statement of Texasgulf's senior geologist that "there is always a
chance of something happening." Tr. 328. However, in determining
whether a violation is of .a significant and substantial nature the
appropriate question is whether there is a reasonable likelihood of such
a sudden liberation of methane. In his testimony, Texasgulf's senior
geologist further characterized the chance of such a liberation as
"highly unlikely." Tr. 328.
Given the detailed testimony establishing the mine's history of
low methane emissions and the absence of previous ignitions or
explosions, as well as the testimony establishing a reasonable
expectation of low methane emissions in the future, we conclude that
substantial evidence supports the judge's holding that for each
violation at issue there was not a reasonable likelihood that the hazard
contributed to would result in a mine ignition or explosion. Compare,
U.S. Steel Mining Co., Inc., 6 FMSHRC 1866, 1867-69 (August 1984)
(upholding significant and substantial finding where a coal mine
liberates over one million cubic feet of methane in 24-hour period, has
a history of methane ignitions, and excessive accumulation of coal
nearby); United States Steel Mining Co., Inc., 7 FMSHRC 1125, 1128-30
(August 1985) (upholding significant and substantial finding where a
coal mine liberates over one million cubic feet of methane in a 24 hour
period, has history of past methane ignitions, can liberate dangerous
levels of methane in a relatively short period, and where ventilation is
below that required); Youghiogheny & Ohio Coal Co., 9 FMSHRC 673, 677678 (upholding significant and substantial finding where a coal mine was
subject to inspection pursuant to section 103(i) and sudden outburst of
methane had occurred recently).

503

Because the judge's conclusion that the violations were not of a
significant and substantial nature within the meaning of section
104(d)(l) of the Act, 30 U.S.C. § 814(d)(l), is consistent with
applicable precedent and is supported by substantial evidence, the
judge's decision is affirmed.
.

~~~
oyc~e, CommiSSiOil

am:;!~astow~Conmissioner
~jf~~
L. Clair Nelson, Commissioner

504

Distribution
Barry F. Wisor, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Theodore W. Brin, Esq.
Downey & Murray
Suite 5000
8480 East Orchard Road
Denver Technological Center
Englewood, Colorado 80111
Administrative Law Judge Michael Lasher
Federal Mine Safety & Health Review Commission
333 West Colfax Avenue, Suite 400
Denver, Colorado 80204

505

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

April 21, 1988
DANNY JOHNSON

Docket No. KENT 87-68-D

v.
LAMAR MINING COMPANY,
LARRY E. WILLIAMS, C. GRAHAM

MARTIN, and WILLIAMS & MARTIN
COAL COMPANY
BEFORE:.

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners
ORDER

BY:

THE COMMISSION:

This discrimination proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982)("Mine Act"
or "Act"), was dismissed following approval by Commission Chief Administrative Law Judge Paul Merlin of the parties' settlement agreement.
9 FMSHRC 367 (February 1987)(ALJ). Subsequently, counsel for complainant Danny Johnson filed with the Commission a motion to reopen and
remand this proceeding, a motion to amend the order approving settlement, and a motion for an award of interest on the balance of the
judgment owed. For the following reasons, we reopen this matter for the
limited purpose of amending the order approving settlement. We confirm
the enforceability of the settlement agreement and the order approving
the agreement, but deny the motion for an award of interest.
Based on the pleadings filed herein, it appears that complainant
Danny Johnson was employed by Lamar Mining Company ("Lamar") at one of
its surface coal mine operations located in Knott County, Kentucky.
Johnson was laid off by Lamar on June 27, 1987. Subsequently, he filed
a complaint with the Department of Labor's Mine Safety and Health
Administration alleging that his layoff violated section lOS(c)(l) of
the Mine Act. 30 U.S.C. § 81S(c)(l). The Secretary of Labor did not
file a discrimination complaint on Johnson's behalf, however, and
Johnson thereupon filed his own discrimination complaint with this
independent Commission pursuant to section 10S(c)(3) of the Act. 30
U.S.C. § 81S(c)(3). In addition to Lamar, Johnson's complaint named as
respondents Larry E. Williams and C. Graham Martin, individually, and
Williams & Martin Coal Co., Inc., as a successor to Lamar. Johnson's
complaint alleged that he had been unlawfully laid off because of his
refusal to drive a truck with unsafe brakes.
Shortly after Johnson filed his complaint with the Commission,
Johnson, Lamar and Larry E. Williams concluded a settlement agreement

506

dated February 11, 1987. The agreement provided that in exchange for
withdrawal of Johnson's complaint and waiver of reinstatement and
attorney's fees, respondents Lamar and Larry E. Williams would pay
Johnson damages of $5,000, in four installments of $1,250 each, due
between February 18, 1987, and May 18, 1987. The agreement was signed
by Johnson and his attorney, by respondent Larry E. Williams, and by
Bobby Williams, as attorney for Lamar. Johnson filed the settlement
agreement with the Commission along with a motion to withdraw his
discrimination complaint and to dismiss the proceeding.
In an Order Approving Settlement and Order of Dismissal issued on
February 26, 1987, Judge Merlin approved the settlement as being 11 in
accord with the purposes" of the Mine Act, granted the motion to
withdraw and dismissed the case. 9 FMSHRC at 367. No party sought
rev1ew of the judge's final order, and forty days after its issuance it
became a final decision of the Commission by operation of the Mine Act.
30 u.s.c. § 823(d)(l).
In December 1987, counsel for Johnson filed with the Commission a
Motion to Reopen and to Remand to Chief Administrative Law Judge, a
Motion to Amend the Court's Order Approving Settlement and Order of
Dismissal, and a Motion for Interest on Balance of Money Owed pursuant
to Settlement Agreement. In these motions, supported by counsel's
affidavit, counsel alleges that respondents Lamar and Larry E. Williams
have paid to Johnson only the first $1,250 installment of the total of
$5,000 in agreed damages. Counsel asserts that he requested the
Department of Labor to initiate legal action in enforcement of the
judge's settlement approval order, pursuant to the enforcement powers
vested in the Secretary by section 106(b) of the Act, 30 U.S.C.
§ 816(b)(see generally Tolbert v. Chaney Creek Coal Corporation,
9 FMSHRC 1847 (November 1987)). Counsel further alleges that he was
informed by a representative of the Department of Labor's Solicitor's
Off ice that the Secretary would not take such enforcement action because
the judge's order itself did not expressly direct respondents to comply
with the settlement agreement. In relief, Johnson requests the
Commission to reopen this closed proceeding and to remand it to the
judge so that he may entertain the motions seeking amendment of his
prior order by adding specific direction for compliance and the award of
interest.
The Commission directed respondents to file a response to
Johnson's motions and afforded the Secretary an opportunity to respond
as well. The respondents' response does not deny Johnson's assertion
that the agreed damages have not been paid in full but states merely
that Larry E. Williams and C. Graham Martin should not be joined in this
action individually, because Johnson was employed by Lamar, a corporate
entity. The response seeks dismissal of Williams and Martin as
respondents. (Johnson filed a reply conceding that Martin had not
signed the settlement agreement and was not liable to pay thereunder but
contending that no proper legal basis existed at this juncture of the
proceeding to dismiss the individual respondents as parties.) The
Secretary's response does not address Johnson's allegations concerning
her objection to the absence in the judge's order of express language
directing compliance with the settlement agreement. Rather, the

507

Secretary states that her decision seeking or declining to pursue
enforcement of a final Commission order is a matter committed to her
prosecutorial.discretion. The Secretary asserts:
The complainant may enforce the settlement agreement
in a state court contract action. Because the state
court remedy is available to Mr. Johnson, the
Secretary has determined not to file an enforcement
action pursuant to section 106(b) of the Mine Act at
this time.
S. Response 2 (January 22, 1988).
Essentially, Johnson's motions request the reopening of this
proceeding on the grounds that the settlement agreement approved by
Judge Merlin has been materially breached or effectively repudiated by
respondents. In support of his efforts to enforce the approved settlement agreement, Johnson asks that the judge's order be amended to
specifically direct compliance with the agreement. We first examine the
jurisdictional issue posed by these motions.
Under our procedural rules incorporating, as appropriate, the
Federal Rules of Civil Procedure, the Commission may entertain and act
upon motions requesting the reopening of, or other relief from final
Commission decisions. 29 C.F.R. § 2700.l(b) (Federal Rules of Civil
Procedures apply in absence of applicable Commission rule); Fed. R. Civ.
P. 60 (Relief from Judgment or Order). See,~·· M.M. Sundt Constr.
Co., 8 FMSHRC 1269, 1270-71 (September 1986). Fed. R. Civ. P. 60(b)(6)
states:
On motion and upon such terms as are just, the
court may relieve a party from a final judgment,
order, or proceeding for the following reasons:
•.. (6) any other reason justifying relief from the
operation of the judgment.
Ample judicial authority supports the general proposition that Rule
60(b)(6) authorizes a federal tribunal to reopen a proceeding that had
previously been dismissed by it on the basis of the parties' settlement
agreement. See,~·· Fairfax Countywide Citizens Assn. v. Fairfax
County, 571 F.2d 1299, 1302-03 (4th Cir.), cert. denied, 439 U.S. 1047
(1978), and authorities cited; Aro Corp. v. Allied Witan Co., 531 F.2d
1368, 1371-72 (6th Cir.), cert. denied, 429 U.S. 862 (1976). See also
In re Corrugated Containers Antitrust Litigation, 752 F.2d 137, 141-42
(5th Cir. 1985). Based on the rationale in these decisions, we hold
that in appropriate circumstances the Commission may, in its discretion,
reopen one of its proceedings pursuant to Fed. R. Civ. P. 60(b)(6) upon
a proper showing that an underlying settlement agreement approved by the
Commission has been materially breached or repudiated. Upon consideration of the motion and responses before us, it is not disputed that
respondents abrograted the settlement agreement shortly after the
Commission approved the agreement and dismissed the proceeding.
Accordingly, in the circumstances presented by the present record, we
grant Johnson's motion to reopen this matter so that we may turn to

508

consideration of his other motions.
We need not discuss extensively the suggestion that the judge's
order is deficient because it does not contain express language
directing the parties to comply with the settlement agreement. Upon the
unopposed motion of complainant, the settlement was approved by the
judge. Plainly, the agreement is not intended to be self-defeating, and
the judge's order approving the settlement was not issued as a nullity.
The judge's order approving the settlement and dismissing the proceeding
obviously and.inherently directs compliance with the settlement
agreement. We therefore hold that both the agreement and the judge's
order approving the settlement are valid, binding and enforceable. To
place this result beyond dispute, we hereby amend the judge's order by
adding the following sentence at the end of the second paragraph of the
judge's order: "The parties to the settlement are directed to comply
with the terms of the settlement within the period specified therein."
Because we have granted the relief sought in the motion to amend,
it is unnecessary to remand this matter to the judge. Johnson is free
to pursue all appropriate remedies that he may have for enforcement of
the judge's order.
Concerning Johnson's request for an award of interest on the
balance of the judgment, we note that the settlement agreement provided
only for a total payment of $5,000 and that no provision was made for
interest on this amount during the period of installment payments. A
damage award in the form of interest on the unpaid principal is a proper
remedy in an enforcement action by Johnson, but consideration by the
Commission of an award of interest at this juncture would be inappropriate. Accordingly, we deny Johnson's motion for interest. Similarly,
given our disposition, we need not address the Secretary's prosecutorial
discretion with respect to Johnson's request that the Secretary enforce
the order approving settlement. Finally, no proper basis has been
advanced by respondents for the dismissal of any of the individual
party-respondents from this proceeding and respondents' motion to that
effect is denied.

509

In summary, we reopen this matter, amend the judge's order and
confirm the enforceability of the parties' settlement agreement and the
judge's order as a final Commission order. Johnson's motions for remand
and interest are denied, and respondents' motion to dismiss the
individual respondents is also denied.

~L/(/. 4~
oyc~Doyle, Comm1ss10~

L. Clair ~elson, Commissioner

Distribution
Tony Oppegard, Esq.
Appalachian Research and Defense
Fund of Kentucky, Inc.
P.O. Box 360
Hazard, Kentucky 41701
Bobby D. Williams, Esq.
P.O. Box 509
Hindman, Kentucky 41822
Larry Williams
Williams Building
Main Street
Hindman, Kentucky

41822

C. Graham Martin
P.O. Box 507
Hindman, Kentucky

41822

Colleen Geraghty, Esq.
Office of the Solicitor
U.S. D'epartment of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Chief Adm~nistrative Law Judge Paul Merlin

~;deral ~1ne Safety & Health Review Commission

30 K Street, 3.W., Suite 600
Washington, D.C. 200 06

510

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

APR 5 1988
KENNETH COURTNEY,
Complainant

DISCRIMINATION PROCEEDING
Docket No. KENT 88-12-D
MADI CD 87-08

v.
PEABODY COAL COMPANY,
Respondent

Camp No. 11 Mine

ORDER OF DISMISSAL
Before:

Judge Merlin

On January 26, 1988, an Order to Show Cause was issued
asking you to provide the necessary documentation in order that
we may properly process your complaint. No response to this
order has been received and the time to respond has lapsed.
Accordingly, it is hereby ORDERED that this matter be DISMISSED.

Paul Merlin
Chief Administrative Law Judge
Distribution:
Mr. Kenneth Courtney, 142 Chapelwood, Henderson, KY
(Certified Mai . l)

42420

Peabody Coal Company, Camp No. 11 Mine, Route 5, Morganfield, KY
42437
(Certified Mail)
I gl

511

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 8 1988
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner
v.

Docket No. WEVA 87-331
A.C. No. 46-0552-03510
Robinson No. 1 Mine

JAMES ROBINSON,
Respondent
ORDER OF DISMISSAL
Before:

Judge Koutras

Petitioner's motion filed March 31, 1988, to dismiss its
civil penalty proposal filed in this case on the ground that
the contested citation has been vacated because the cited
standard relied on by the inspector was not controlling IS
GRANTED, and this matter IS DISMISSED.

c{{~

. Koutras
Administrative Law Judge
~eorg

Distribution:
Therese I. Salus, Esq., Office of the Solicitor, U.S. Department
of Labor, Room 14480 Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
Mr. James Robinson, Jr., Vice President, Route 1, Box 522,
Clarksburg, WV 26301 (Certified Mail)
/fb
J

512

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE. SUITE 400
DENVER. COLORADO 80204

APR 111988
UTAH POWER & LIGHT COMPANY,
MINING DIVISION,
Contestant

CONTEST PROCEEDING
Docket No. WEST 87-226-R
Citation 3043248; 6/23/87

v.
Cottonwood Mine
Mine ID 42-01944

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

DECISION
Appearances:

Before:

Susan E. Chetlin, Esq., Crowell & Moring,
Washington, D.C.,
for Contestant;
Robert Cohen, Esq., Office of the Solicitor,
Department of Labor, Arlington, Virginia,
for Respondent.

u. s.

Judge Lasher

Background
This proceeding arose upon the filing of a notice of contest
on July 23, 1987, pursuant to Section 105(d) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 815(d)(l977), herein
the Act. There was no related ~enalty docket extant at the time
of the hearing in this matter. _/
By its initiation of the proceeding the Contestant (herein
UPL) sought to obtain review of Section 104(a) Citation No.
3043248 issued June 23, 1987, by MSHA Inspector Robert L.
Huggins, charging it with a violation of 30 C.F.R. § 75.200 which
provides in pertinent part:
"Each operator shall undertake to carry out on a continuing
basis a program to improve the roof control system of each
coal mine and the means and measures to accomplish such
system. The roof and ribs of all active underground
roadways, travelways, and working places shall be sup-

!/

The hearing was held during a 2-day period, August 27, 28,
1987. There are separate transcripts for each day- both
beginning with page one. Accordingly, transcript citations will
be prefaced with "I" and "II", respectively, in this matter: "I
T.
" and "II T.
"

513

ported or otherwise controlled adequately to protect
persons from falls of the roof or ribs."
The Citation, in section 8 thereof, describes the alleged
violation as follows:
"The travelway in the 5th east bleeder 2; is not adequately
supported to protect persons from falls-of roof and ribs.
The cribs being used for roof supports are crushing and
starting to roll out at numerous locations in the bleeder.
The crosscuts next to the bleeder entry have no additional
supports and they are riding over into the bleeder entry
pushing out the cribs."
In its Notice of Contest filed herein on July 23, 1987, UPL
listed four grounds for its contest:
1. The citation does not identify the location of the
offending cribs and therefore is too vague to have adequately informed UP&L as to which of the hundreds of cribs
along the 4,500-foot bleeder entry were not providing
adequate travelway support.

2. On June 3~ 1987, mine management declared approximately 1,800 feet of the 5th East Bleeder too dangerous
to travel pursuant to 30 C.F.R. § 75.316-2Cf)(3) because
of serious roof and ground hazards. ~/ To the extent the
Citation covers cribs in that area, it is invalid because
the closed portion of the bleeder entry was not an active
area, a prerequisite for applicability of § 75.200.
3. The remainder of the travelway in the 5th East Bleeder
was adequately supported by the cribs installed along the
entry and no violation of 30 C.F.R. § 75.200 occurred.
4.
If it is held that certain cribs in the active areas
of the 5th East Bleeder entry were not providing adequate
support, the hazard of setting posts or attempting other
means of abatement was greater than the hazard of leaving

2/

Herein "5EB".
This seemingly would constitute an admission that an 1800
foot, portion of 5EB was unsafe. However, UPL convincingly explained at the hearing that part of the area was only a "buffer"
zone for the particular area that was particularly hazardous (II
T. 19-22, 61, 101-102) and MSHA's evidence does not otherwise
support a finding for the entire 1800 foot area (that between
crosscuts 20 and 38).

3/

514

the area undisturbed, there was no other way to protect
the miners and a petition for modification would have been
inappropriate in light of the provisions of 30 C.F.R.
§ 75.316-2(f)(3).
(emphasis added)
30 C.F.R. § 75.316-2 is entitled "Criteria for approval of
ventilation system and methane and dust control plan." Subparagraphs (f)(l), (2) and (3), of particular pertinence here,
provide:
"Cf)(l) Bleeder entries developed after June 28, 1970,
should be adequately maintained and free of water to
permit safe travel or, if such bleeder entries cannot
be traveled without exposing the mine examiner to undue
hazard, such bleeder system should be designed and maintained so that bleeder entry performance can be evaluated
for adequacy and continuity by a means approved by the
Coal Mine Safety District Manager. !I
(2) When the mine operator deems that safe examination
can be made such examination should be made at least once
each week by a certified person designated by the operator
to do so and the results of such examinations shall be
recorded in a book as prescribed in § 75.305. The certified person shall place his initials, the time and the
date at as many locations in the bleeder entries as are
necessary to indicate that the entire length has been
examined.
(3) When bleeder entry travel is considered unsafe the
evaluation of bleeder entry performance should be adequate
to indicate that the bleeder system is functioning as
specified in§ 75.316-3Ce)(l) and shall be made at least
once each week by a certified person or persons and the
results shall be recorded in a book as prescribed in
§ 75.305. To protect the safety of the miners when bleeder
entry performance evaluation requires altering the normal
airflow through the affected area, such evaluation should
be made during idle shifts with power cut off from the
affected area. Due precaution should be taken so as not
to endanger any other area of the mine and suitable examinations for methane should be made at the edges of the
pillar and such other places as may be required." ~/

4/ I find no basis in this regulation to conclude, as UPL has
urged (I T. 206-209) that a mine operator may unilaterally close
down a bleeder entry and put up a bleeder evaluation point
without MSHA approval.
5/ MSHA's interpretation of this regulation is that the entry is
required to be traveled on a weekly basis by an examiner until
such time as the MSHA District Manager approves some other
"means", i.e., the establishment of bleeder evaluation points CI
T. 130, 135-137, 155, 157).

515

Enlightening with respect to the nature and purpose of
bleeder entries and systems is Subsection "e" of 30 C.F.R. S 75.316-2, likewise pertaining to "Ventilation system and methane and
dust control plan":
"Ce) Bleeder entries, bleeder systems, or equivalent means
should be used in all active pillaring areas to ventilate
the mined areas from which the pillars have been wholly
or partially extracted, so as to control the methane content in such areas. Bleeder entries or bleeder systems
established after June 28, 1970, should conform with the
requirements of this § 7$.:'.U,9-2.
Cl) Bleeder entries shall be defined as special aircourses
developed and maintained as part of the mine ventilation
system and designed to continuously move air-methane mixtures from the gob, away from active workings and deliver
such mixtures to the mine return aircourses. Bleeder
entries should be connected to those areas from which
pillars have been wholly or partially extracted at straegic locations in such a way to control airflow through
such gob area, to induce drainage of gob gas from all
portions of such gob areas and to minimize the hazard
from expansion of gob gases due to atmospheric pressure
change.
(2) Bleeder systems shall include any combination of
bleeder entries, bleeder entry connections to any area
from which pillars are wholly or partially extracted and
all associated ventilation control devices. Such systems
should extend from active pillar line of such gob to the
intersection of that bleeder split with any other split
of air, and shall not include active workings."
Issues
The chief issue is whether the violation charged in the
Citation actually occurred CIT. 59-60). At the hearing UPL
abandoned one its original contentions that the 5EB was an
"inactive" area CI T. 209) and thus not subject to the quoted
provisions of 30 C.F.R. § 75.200. Also, although portions of the
transcript and briefs are devoted to it, any defense of UPL based
on the premise that a mine operator can unilaterally establish
bleeder evaluation points without MSHA approval was expressly
removed in UPL's supplemental brief (See letter from counsel
dated December 2, 1987). This question has other relevance,
however.
To establish a violation of the cited regulation (§ 75.200)
MSHA must show that roof and/or ribs in 5EB on June 23, 1987,
were hazardous, i.e., that they were not "supported or otherwise
controlled adequately to protect persons from falls of the roof

516

or ribs." 6; Determination of the primary issue raised calls in
part for resolution of the conflict in the opinion testimony
offered by UPL's and MSHA's witnesses.
A considerable portion of the record was devoted to the
question of whether wooden cribs installed by UPL as secondary
roof support in 5EB were adequat_e. "!.../
Summary of Record and General Findings
The cottonwood mine of UPL is a large underground coal mine
located approximately 50 miles southwest of Price, Utah. UPL has
a payroll of 230 employees at the mine who work in 3 shifts- 2
production and 1 maintenance CIT. 16).
On June 23, 1987, when the Citation was issued, part of the
mine was not active and sealed and there were only two active
working sections--one section mined coal using a continuous
mining machine and the other section mined the 7th East longwall
panel using the longwall mining method CIT. 191; Jt. Ex. 2).
5EB was at all material times an active work area where miners
normally worked and travelled CIT. 32, 33).
The conditions existent in 5EB when the Citation was issued
did not constitute an imminent danger CIT. 61, II T. 18).

~/

In a recent decision, Southern Ohio Coal Company v.
Secretary, 10 FMSHRC 138, 141 (February 10, 1988),,the Commission
pointed out the dual nature of Section 75.200: "Section 75.200
requires both compliance with a roof control plan approved by the
Secretary and that the roof be supported or otherwise controlled
adequately-.~An operator's failure to comply with either
requirement violates the standard." (emphasis added) The instant
matter was tried and argued on the basis of a violation of the
Section's proscription against inadequate roof support/control-not on the basis of an infraction of Respondent's roof control
plan CI T. 58, 59) •
7/ Cribs are a type of roof support used to supplement minimum
roof control methods; they are built of 8" x 8" x 36" wood blocks
cross-stacked one on top of another similar to Lincoln log
construction and they extend from floor to roof. At the Cottonwood mine they are employed in all tailgate entries, longwall
panels and bleeder systems around pillared areas and in areas on
mine haulageways or mine return airways where long life must be
achieved. Their purpose is to maintain roof integrity and keep
such areas open for travel and as aircourses CIT. 197-198).
Cribs are depicted in the record in Exs. C-3 through C-8, C-11,
and Joint Ex. 3.

517

The Fifth east Bleeder entry (SEB) is a longlife entry (I T.
167).
It runs a distance of approximately 4000 feet from Crosscut No. 5 to Crosscut No. 46. (IT. 22, 23, 112, II T. 67).
The
purpose of SEB is to "bleed the gob gasses, black damp or
whatever" from the working areas of the mine (I T. 22, 23, 77,
193). At the time the Citation was issued, approximately 1200
cribs had been installed in SEB (II T. 67).
The area cited in the Citation included the most hazardous
area between crosscuts 27 and 30, because miners were being
exposed to the hazardous conditions and Respondent had not
provided all the support that was needed (I T. 29-32, 61, 102,
110, 139-140). ·Between crosscuts 27 and 30 the roof height is
approximately 4 1/2 to 5 feet; in most other areas of SEB the
height is higher (IT. 36).
On June 23, 1987, it was apparent Respondent had attempted
to put in additional support in the 27-30 crosscut area by
installing donut cribs- some of which met manufacturer's
specification and some of which did not (IT. 61, 62).
Bleeder entries such as SEB are required to be traveled by a
certified person on a weekly basis for the purpose of determining
if conditions- involving such as methane, black damp, roof, rib,
walkways, timbering--- are hazardous (IT. 24, 25). Theimimportance of keeping bleeder entries open or travelable is to
insure against the buildup of methane, black damp (an oxygendeficient area) and gob gasses (I T. 26, 132). Bleeder entries
also serve as possible escapeways for miners (IT. 106, 133).
Inspector Huggins explained this purpose by analogy to the
Wilberg mine disaster:
A. Well, if the -- you know, alternate routes.
I can go
back to Wilberg.
I hate to bring that up; but I think
that if, you know, they were maintained and kept open
there at times -- which they were opened and miners were
all aware of it, they could have come out that way.
Q. So it's possible if the bleeder entry is allowed to remain open or kept open and it could be used as a possible
escapeway by miners of the section in an emergency?
A. Yes.

(IT. 26, 27)

SEB was a possible escapeway
( I T • 7 8 , l 0 6 , 13 3 ) • ~/
~/

not a designated escapeway

UPL's Managing Director of Health, Safety and Training, Dave
D. Lauriski, testified that SEB was not a "viable" alternate
route of travel from the 7th East longwall face because it was a
longer route to the surface, it was remote, it was not designated

518

In a memorandum dated June 2, 1987 (Ex. R-3) for District 9
SubDistrict Managers and Field Office Supervisors CIT. 166),
District Manager John W. Barton addressed the subject of "Roof
Support for Longlife Entries":
"As part of the six month review of roof control plans,
all operators are being requested to address long life
entries in their roof control plans.
It is very important
that long life entries be properly supported in order to
serve the purpose for which they are designed or intended.
Specifically, this means entries such as bleeders, longwall
headgates and tailgates, escapeways, main air courses,
main haulageways, and travelways be addressed in the plan
as long life entries with an explanation of proposed means
of primary and necessary supplemental roof support to
insure these entries remain open and travelable for--:their
entire life. The intent is to maintain bleeder entries
and not allow their condition to deteriorate to a point
where safe travel is impossible, thus causing operators to
seek approval for the establishment of evaluation points.
Escapeways must be maintained and adequately supported and
not rerouted as a means to avoid installation of supplemental support. Longwall headgate and tailgate entries
as well as main air courses and haulageways must be supported throughout their life to serve the function originally designed or intended.
It is the purpose of this request to impress upon operators
the seriousness with which MSHA views protection of long
life entries.
It is the responsibility of all inspectors, during normal
inspection activities, to determine if roof support in
these long life entries is adequate and the requirements
of the roof control plan are being met. The District
Off ice must be advised of any instances where compliance
with the approved roof control plan fails to maintain adequate long life support." 9/
(emphasis supplied)
footnote 8 can't
and marked for travel, and accordingly, miners were not trained
to use it as a travelway CIT. 196-197, 222). He conceded,
however, that such a bleeder has value as an "additional" travelway CIT. 219), even though he felt SEB was not a "viable"
alternative CIT. 222).
9/ Lee H. Smith, MSHA District 9 Roof Control Supervisor, who
wrote the memorandum for Barton, explained its purpose:
"It was felt that after Wilberg, that entries that have a
longlife, possibly and probably for the life of my-- such as main
519

In a letter dated June 3, 1987 (Exs. C-1 and R-2), to MSHA
District Manager John Barton, UPL's Mine Manager, John Boylen,
requested MSHA approval to establish a bleeder evaluation point
in 5EB and stated:
"Roof conditions in the 5th East Bleeder have become
hazardous to the extent that we feel it is not safe for
the weekly examiner to travel from crosscut 20 to crosscut
38. 10; We request approval to establish a bleeder evaluationpoint at 38 crosscut in 5th East Bleeder. Bleeder
effectiveness will be evaluated weekly at crosscut 38 and
the bleeder will be physically examined from crosscut 38
to crosscut 45 and from crosscut 5 to crosscut 20.
A revised page 26, Rev. 06-03-87, is included reflecting
addition of 5th East Bleeder evaluation point. Once approved, this page supersedes the former page 26. Figure
IV A should be added to the plan also as page 26.1.
Your cooperation in this matter is appreciated." 11;
(emphasis added)
In response to this letter, MSHA Coal Mine Inspector Robert
L. Huggins, visited the mine on June 23, 1987, to evaluate the
5EB. He was accompanied by his supervisor, William E. Ponceroff,
Jim Bailey, a company representative, and Don Cologie, a union
representative. (IT. 17, 18). Upon completion of his inspection
on June 23,· 1987, Inspector Huggins issued the subject Citation.
The following day, June 24, 1987, Inspector Huggins returned for
a closeout conference and advised UPL officials that the area in
SEB between crosscuts 27 and 30 would not have to be resupported
since he agreed that evaluation points should be established at
each end of this smaller area (IT. 67-69). After abatement time
was once extended, the conditions charged in the Citation were
considered abated on July 20, 1987, after UPL installed 300-350
footnote 9 con't
air courses, gate entries, including -- and also bleeders, main
haulage ways and other travelways, reassess the roof control in
order to extend their life. So that those entries could serve
the purpose for which they're designed was intended, or that that
could be used as an alternate route of travel." CI T. 167)
10/ The distance between crosscuts 20 and 38 is approximately
1800 feet CIT. 27, 38).
11/ This letter constitutes an admission. See Fn. 3. At the
hearing, Mr. Boylen denied being aware of the Barton "Longlife
Entry" memo (Ex. R-3), when he forwarded this June 3 letter to
Barton (II T. 55-56). Mr. Boylen said he was prompted to write
the letter when two subordinates, his longwall Superintendent,
and his Safety Director (Randy Tatton) expressed concern about
the entry on May 29, 1987 CII T. 56).

520

wood posts as supplemental support (IT. 64~66, II T. 77).
Inspector Huggins was not aware of any UPL opposition to abatement
on the basis .that the area was too hazardous to attempt abatement
(IT. 66).
Inspector Huggins described the roof and rib
conditions he observed as follows:
"A.
In the Fifth East bleeder, we had roof breaking up
between the cribs, coming across the entry. We had wire mesh
from across the top of the cribs which was starting to sag down
with stuff in it. Slabs of ribs had fallen off, pushing the
cribs, causing them to belly out. And I think it was the
crosscut 15 or 16, I'm not for sure -- but they .had a pump switch
which was located in the crosscut with no additional supports to
this crosscut; cable running up behind the cribs -- energized
cable which they had used to energize the pump 25 crosscut of
water.
Q.

Now, those were the conditions of the roof?

A.

Yes.

Q.

Did you observe the conditions as far as the ribs?

Some of them, yes.

Large slabs of ribs had fallen off.
Some of the
A. Yes.
had
already
fallen in -- the roof of the cribs.
crosscuts
Q.

Now, did the entry have any means of roof support?

A. Yes, a double row of cribs. There was some additional
support installed, if I remember right, between 27 and 30.
Q. And did you get a chance to observe the condition of the
cribs themselves?
A.

Yes.

Q. An could you briefly describe the conditions that you
found the cribs in?
A. A lot of the cribs were crushed down; a majority of them
were, especially on the right side, as we were walking in from
walking toward the 40's in -- rather in the entry. The right
side of the cribs were bellied out, crushed down. What I mean by
bellied out, they were bowed in such -- I don't know how you
would describe it -- more or less like a pregnant woman. And a
lot of the blocks on top, instead of cribbing flush against the
top of the block, they had a lot of blocks on top of them, quite
a few wedges.
On the fiber creek, the donut cribs, the ones that
were crushing out had, like, four to six wedges.
I didn't count
them exactly; just wedged on the top. And then the ones that
were staying good, had thicker blocks five to six inches on top
of those.

521

Q. Was there any particular conditions present in the
crosscuts of the bleeder entry that you observed?

A. Yes. A lot of the crosscuts had fallen; quite a few
were still hanging. You know, bad top in them with pieces
hanging around the bolts, each down along both ribs "those ones
out there that were starting, too.
CI T. 19, 20)

xxx

xxx

xxx

"Q.
Irrespective of the condition of the cribs, could you
have issued a violation just on the condition of the roof and
ribs itself?

A.

Yes.

Q.

And explain that, please.

A. The roof itself was cracked out into the walkway over
the wire mesh. No support coming between the roof bolts and mass
that were in there also. The ribs itself were slammed down into
the cribs and parts of it were coming out into the walkway." CI
T. 64)."
It is noted here that the problem in crosscut 15-16 near the
pump switch was not specified in the Citation CIT. 78).
Inspector Huggins felt the most hazardous area in SEB was
between crosscuts 27 and 30 CIT. 31). When asked to explain why
the entire bleeder was cited, he gave this explanation:
"There was deep water back in here between 11 and 12, which
we did issue a citation on. Some of the cribs back there were
starting to roll. And it was later explained to management that
the only ones outlined in those areas, the area we're talking
about between 20 and 38, was to correct those ones out there that
were starting, too." CI T. 31) 12/
On June 24, 1987, Gary s. Williams, a union safety
committeeman who as a timberman had at one time built and
installed cribs in 5EB, observed the entire length of the entry.
He described the situation as follows:

12/ Despite effort to obtain such at the hearing, Inspector
Huggins did not, or was unable to, specify the areas that much in
his general descriptions of roof and rib conditions applied teether than testimony relating to the area between .crosscuts 27
and 30 CIT. 30-31, 41-42, 50-53, 55-56, 63-64, 69, 79-81). This
was generally true of MSHA's witnesses. Further, with respect to
the charges in the last two sentences of Section 8 of the
Citation, no attempt was made by MSHA to determine the loadcarrying capacity of the cribs in SEB CIT. 86).
522

"A. Well, on vari_ous locations, the roof was cracked and
fractured.
There was a lot of coal in the cap rock laying in the
mesh that was set above the screens. The ribs in a lot of places
were butted into the crib line on both sides of the -- on the
panel side and on the barrier side.
Q. Did you -- Do you have an opinion as to whether the roof
and ribs in the bleeder entry were being adequately supported?
A. No. Other than the cribs being set down the middle of
the entry, there was no provision made for any rib control at
all.
Q. Do you think the condition that you observed in the
entry presented a hazard to anybody traveling into the -- in the
area?
A. Yes. There was approximately 300 to 400 feet of
extremely bad top, which weekly examiner had to travel under.
There was also bad ribs and bad top in and around the pump, in
the location of the pump control where the upper fire boss
examiner had to turn the pump on."
CI T. 101, 102)
<emphasis supplied)

xxx

xxx

xxx

Q. Okay. Had the cribs, in your opinion, from the time you
set the cribs to the time you observed them again on June 24th,
deteriorated?
A.

Yes.

Quite a bit.

Q.

And could you explain what you mean by that?

A. Well, there was a lot of cribs that had rolled severely
toward the panel side. There was a lot of them that were crushed
and broken out. Some just were rolled so bad that there was -their way -- in my opinion, they were doing anything but just
laying there CIT. 103)."
Mr. Williams agreed with Inspector Huggins that the "worst"
area was between crosscuts 27 and 30 CIT. 31, 102).
The opinion of MSHA Supervisory Inspector William E.
Ponceroff, who accompanied Inspector Huggins on the inspection,
generally supported the opinions of Inspector Huggins and Mr.
Williams that conditions in 5EB, particularly in the 27-30
crosscut area, were hazardous (IT. 117, 119, 123-128. 150).
His most specific, and thus probative, description of a
hazardous condition in 5EB related to the area around crosscuts
27-30:

523

Just in general, the cribs were in that specifically 27
to 30 or right around that area that were crushing and
similar to one of the photographs here. The ends were
splitting.
Some of the cribs were not installed so that
all of the corners were against the top. There was some
cases where they had the crib blocks in but there was
wire. CIT. 117-118).
In addition he felt that "some" of the so-called "donut" cribs in
5EB had been improperly installed CIT. 118, 150, 160).
Inspector Ponceroff indicated that prior to issuance of the
Citation UPL had been advised as to procedures for requesting
permission to install bleeder evaluation points CI T. 131-132,
148). He explained that the Citation was issued on June 23,
1987, ever;i though UPL had requested such permission (letter from
Boylen to Barton dated June 3, 1987) because the area had already
become hazardous. Thus, Inspector Pbnceroff testified:
"A. The difference here is when we arrived, the area was
hazardous. They hadn't taken the proper action to install the
supports so that the area was no longer safe to travel through.
If they had installed the cribs and additional support, and then
the condition continue to worsen, that was the time then to get
ahold of us and then-- while it was still safe for a man to walk
through there. They could have put posts between the cribs to
prevent those ribs from coming out and getting -- posts or donuts
or clusters. They could have put donuts or more cribs. They had
spaces in cases to put cribs in between those that had rolled
severely and they had -- they could -- they had room to put
donuts there. They had room to do that and still stagger posts.
So they could have --"
(emphasis supplied) CI T. 148)
The cited conditions, including those in the 27-30 crosscut
area, occurred gradually and would have taken one month to two
months to have occurred CI T. 33, 105-106, 119, 139, 148, II T.
18).
Lee Smith, MSHA's roof control specialist, testified that
afte·r a crib loses its vertical alignment against a bow-out or
deform from the roof, it can reach the point where it is no
longer supporting the roof and is a hazard-because after it
attempts to roll out, it can be projected away from its original
location at a high rate of.speed. CIT. 175).
He also gave this expl~nation of the last sentence of the
violation described in the Citation:
"The majority of the crosscuts in the entry were not
supported with cribs. They were supported all with the initial
roof supporting installation, which was, we were told was five
foot between the bottom of the ribs and the top of the roof mats.
As that roof deteriorated in the crosscuts, and as it began to
524

weaken and sag, that roof would fall.
So when it would fall,
with no additional support in the crosscut, it would continue out
toward the entry. Even if it did not enter the entry, it would
expose roof strata to the weathering affects -- the weathering
affects of the high humidity in the air, which would again weaken
the area above the very entry that they're trying to support.
On
the other hand, we went into -- we went around the roof fall and
around crosscut seven in by -- toward the fall, and we saw one
crosscut in particular where the mine people had installed cribs
and it had done its job. It had prevented the roof fall from
extending out of the crosscut into the entry.
So that's a clear
demonstration that had they put cribs in the entry, it may not
prevent all of the roof strata from sagging and separating, but
it would have added additional support and probably extended the
life of that bleeder entry."
CI T. 179) (emphasis added)
Dave D. Lauriski, Managing Director of Health, Safety and
Training for UPL's Mining Division, testified that on the
evening of June 23, 1987, after the Citation had been issued, he
and Mr. Boylen examined the SEB. He conceded that they noticed
some areas between crosscuts 27 and 30 "where the immediate roof
had broken loose from the main roof, and was causing a sag in the
chain link fence that had been put up" and he added: "but we also
noticed a severe deformation to the crib due to convergence in
that area." Mr. Lauriski testified that: "We did not really
notice any other severe roof conditions, other than in the area
of 27 to 30 •••• " CIT. 200-202). Mr. Lauriski and Mr. Boylen did
not travel the entire SEB that evening CIT. 202). The following
admission in Mr. Lauriski's testimony is also directly relevant:
"Q.
You mentioned that there were some conditions with
immediate roof fall in certain areas in the area from 27 to 30
crosscut.

A.
I did not see a roof fall.
I saw where the immediate
roof had broken loose from the main sandstone roof and was
causing the material to be caught up by the chain link fence, but
the chain link fence was in affect, bellying down, and in and of
itself was ca~sing a hazard or could have caused a hazard to a
miner. Beyond that, the area was under extreme convergence and
was becoming very narrow, both in height and width."
CIT. 203-204)(emphasis added)
Mr. Lauriski also testified that "Outside of the area 27 to
30 or 31 crosscut, I did not personally see in my opinion,
conditions ••• from the roof that constituted a danger to the
miners because.of a poor roof" CIT. 208).
Finally, it was
conceded that no danger sign had been put up in the area and that
"those persons who were authorized" were free to travel in the
area CI T. 214).

525

According to Mr. Lauriski, there was an indication in the
weekly examiner's book about a week before June 23, 1987, "that
there had been a small fall" in the area of the 27-30 crosscuts,
and that "there had been some breaking away, the immediate roof
into the chain link, and that there was a heed for some action."
CI T. 222-223).
UPL first became aware of roof problems in SEB in October of
1986, at which time at the behest of Mr. Boylen, Morgan Moon
(currently Director of Technical Services of UPL's mining
division) was directed to monitor the area by walking it on a
weekly basis (II T. 12-13). On Moon's recommendation, additional
support was installed.
Subsequently, .according to Boylen, UPL
"really became concerned over the area converging together and
becoming hazardous to travel for the mine examiner" and the
June 3 letter was sent CII T. 13). Mr. Boylen explained why he
requested MSHA approval to establish evaluation points even
though he didn't think such approval was required (II T. 47-48):

Q. When you say spirit of cooperation, did you -- did you
think that you were required to send this letter?
A.
No. I didn't then and I don't now.
the past.

I haven't done it in

Q. Weli, let's just step back a minute.
you were not required to send the letter?

Why did you think

A.

As I said, I haven't done it before.

Q.

When you say "It", what do you mean?

A.
points.

I haven't asked for permission to establish evaluation

Q. And 'what did you do instead in terms of setting up
bleeder evaluation points?
A. Weekly examiner; a lot of times it will inform us of the
problem. And we would have it checked and just move the danger
sign out ourselves. 13;

Q. And did moving the danger sign and establishing the
points, require in your view, approval of MSHA?
A.

No, ma'am, it does not.

Q. But Mr. Boylen, in this letter, you say that "We request
approval." Why did you say that if you didn't believe that you
had to?
13/ Prior to June 23, 1987, when the Citation was issued, no such
danger sign in SEB had been put up, however.
526

A.
That would be an oversight on my point.
I read the
letter and in my opinion, we don't have to ask for permission.
But again, with the Wilberg situation and then the way everything
went there, we had to ask for a lot of permission over there to
do a lot of different things.
And I think i t was-- the letter
was drafted and I overlooked it.
(II T. 15-16)(emphasis added)
Mr. Boylen indicated that the hazard he had in mind in the
June 3 letter to Barton was "the convergence of the roof with the
floor" 14; and that there were areas that were but three and half
feet high (II T. 17). 15/ Significantly, he felt the "area" was
getting worse week after week and that such became evident
beginning in January 1987. He also felt that the degree of the
hazard was not "imminent" CII T. 18). He was most concerned
about the area between crosscuts 27 and 30, and when he inspected
it on the evening of June 23, 1987, after the Citation had been
issued, he thought "it would be too hazardous to try to put
additional support" in this area (II T. 27).
Mr. Boylen said his position was that if an .area becomes
hazardous he would shut it down (II T. 25, 47), and that he would
learn from the fireboss whether the area was not travelable CII
T. 25).
He also testified, however, when asked how hazardous the
area was for a person walking through it, as follows:
"I did not consider it eminent [sic].
If it would have
been eminent ~sic], I would have shut it down immediately."~/ CII T. 18)./
14/ It should be noted, however, that in his June 3 letter, Mr.
Boylen actually stated that "Roof conditions in the 5th East
Bleeder have become hazardous, etc." In his testimony, Mr.
Boylen also indicated that there was "more of convergence problem
with the ground" than with the roof CII T. 49).
15/ Although in this early portion of his testimony, Mr. Boylen
considered the "hazard" to be the convergence of the floor-roof
distance to 3 1/2 feet, he subsequently testified that such a
"squeeze" was not an unusual situation for a bleeder entry CII T.
58).
16/ It goes without saying that for roof and rib conditions to
infract Section 75.200, such do not have to be so hazardous as to
constitute an imminent danger. While Mr. Boylen was probably
speaking in the context of the convergence problem at this
juncture, nevertheless, it is also a fair reading of the record,
and I so find in connection with UPL's raising of the Colorado
Westmoreland defense, infra, that the authority he mentioned to
shut the area down, would not have been exercised unless a
considerable hazard had developed (II T. 15, 18, 19, 23, 25, 27,
28, 34, 47-49, 51-53, 56, 58, 60).

527

.

"Danger" signs had not been erected (I T. 207, 214) in any
part of 5EB as of the time the Citation was issued, June 23, 1987.
The area between crosscuts 27 and 30 was first dangered off
thefollowing morning, June 24, 1987 (II T. 27, 28).
5EB was scheduled to be permanently sealed on or about
October 15, 1987 (II T. 1.7, 103) upon completion of the Seventh
East Longwall panel.
By letter dated July 15, 1987 (Court Ex. 2), Mr. Boylen
requested inter alia that Mr. Barton approve an evaluation point
at crosscuts 30 and 31 for evaluation of the 27-30 crosscut area.
Such request was approved in a Barton-to-Boylen letter dated July
17, 1987 (Court Ex. 3).
Mine Superintendent Anthony c. Pollastro, testified that at
the closeout conference he attempted to find out from MSHA
representatives what crib conditions throughout the 5EB would
constitute inadequacy:
And basically asked what criteria they were talking about
as far as the failure of the crib or ineffectiveness of
a crib.
At that time from the questioning in that, I was
told that "Any crib that had rolled, needed additional
support placed beside it." I asked "What are we talking
about, what degree of roll?" And I searched around and
finally I said "You mean anything that's out of a vertical
plane, as far as a crib, needs additional support?" The
answer was Yes.
(II T. 74).
Kevin F. Tuttle, UPL's Senior Safety Specialist, in this
same connection, testified that at the closeout conference,
Inspector Huggins indicated that any time a crib was "bowed" that
it was ineffective (II T. 108-110).
Pollastro, based on prior experience, disagreed with MSHA's
position as stated at the closeout conference (II T. 75, 80) that
cribs out of vertical alignment were defective or inadequate.
Mr. Pollastro felt that the cribs in 5EB were "far superior to
the timbers" that UPL abated the violation with, and that there
was no need for additional support. He thus testified:
As far as additional support or to warrant the citation
that was given, I thought was quite ridiculous in that
situation there. We had added additional support in the
areas that we thought were needed or that the area that
was yielding or converging.
And some of the other area
that they had cited or they talked about, or to cite the
whole entry, was, I felt, quite ridiculous. (II T. 80).
Morgan Moon, Manager of Technical Services for UPL,
testified that in January 1986 (it is believed he meant 1987), he
observed "deterioration" in 5EB, that in the vicinity of crosscut
528

30 the "deterioration" began to accelerate as the longwall went
by, that there were "some roof falls" and "pressure on the
cribs", that the entry was in a "convergence mode" and that
supplemental support in the form of additional cribs and donut
cribs were installed to help stabilize the area CII T. 218, 221).
He conceded that somewhere between crosscuts 25 to 32 there were
areas where the immediate roof had separated, and small layers of
broken rock had come down between the cribs and the wire mesh
(II T. 221). Mr. Moon agreed that "roof fall hazard" has much
more serious consequences than convergence (II T. 222). With
respect to the nature of cribs, Mr. Moon, a mining engineer (Ex.
C-2) gave this significant testimony:
When the pressure comes on in the case of a crib, you'll
see that crib begin to deform.
It may roll some. You
may get some differential compaction within crib blocks
theirself. And it will -- From appearances, it looks
like it's all out of vertical and horizontal alignment
and it is. This is not uncommon in cribs and that is the
main design of cribs. They are placed there because
they're a fairly large structure. They have large load
carrying capacities. And they resist ground movement
within certain limitations. They do not fail rapidly because they are designed to converge and yield and still
maintain a large load carrying capacity.
(II T. 223)
Mr. Moon indicated that cribs are used in 5EB because of
this ability to compress (decrease in height} and still· maintain
a "very large load carrying capacity." (II T. 224, 225-228).
Mr. Moon was of the opinion that all of the cribs in 5EB
except those in the 27-30 crosscut area were functioning properly
(II T. 229-231, 237, 272). He had traveled 5EB from October 1986
to June 1987 (II T. 256). In connection with abatement, he indicated that there "really was no need to place any cribs", and
with respect to 5EB areas other than the 27-30 crosscut area, he
said that since abatement the majority of that area had not taken
any weight, the installation of timbers was "purely cosmetic" and
that the cribs were functioning properly CII T. 272).
In answer to the question how it can be ascertained when
roof is in good condition, Mr. Moon replied:
You don't see any roof fall material in the walkway. The
wire mesh is flush against the roof. The mats are flush
against the roof. The bolts are in find shape.
I think
this is a -- It's normal that people look at a crib, and
they assume that the crib problem is caused by roof conditions. This is not the case the majority of the time in our
mines.
It's due to bottom heave and the pressures applied
from the bottom. In fact, the roof is in sound -- sound
shape and you don't have a problem with it.

529

Q.

Is that also true of the Fifth East bleeder?

A.

That's true with the Fifth East bleeder.
(II T. 246-247).

With respect to the effectiveness of cribs which did not
contact the roof with all four top corners, Mr. Moon gave this
incisive explanation:
A.
The effectiveness of a crib in an eccentrically loaded
condition -Q.

What does eccentrically loaded mean?

A.
That means the load is not vertically applied or the
crib is not in an absolutely vertical condition. Eccentrically loading, or a crib that's tilted, does not appreciably
lose any load carrying capacity .within the ranges that we
see underground. This is just published by the US Bureau
of Mines.
They've done some testing at their Pittsburg
Research Center. And there is a paper out now that will be
published very shortly~ and they substantiate this with full
scale model testing in their mine roof simulators, where
they actually displaced the cribs and loaded them and
showed there was actually very little load carrying capability lost due to this condition in the cribs or the
loading mechanisms.
(II T. 251-252)
In reference to the charge in the Citation that the
crosscuts next to 5EB "have no additional supports" and are
"riding into the bleeder entry pushing out the cribs", Mr. Moon
testified that leaving the crosscuts unsupported relieves stress
on the entry and that there was no reason for anyone to leave the
entry travelway to go into the crosscuts (II T. 245-246, 249).
When asked about his role in the preparation of the Boylen
letter of June 3, Mr. Moon gave this testimony:
The Court:
Now, when you say you conferred, tell me -- So
you did have something to do with the letter being written?
The Witness: Not the actual letter. They said "Why don't
you go take a look at it? Tell us what you think." We walked it.
I said "Yes. The convergence is continuing. This area is
starting to look a little tough.
I don't think there's any
eminent (sic) danger of collapsing. The condition seems to be
migrating both out-by and in-by. And it probably will continue
to do so until we get the panel pulled and the area sealed."
The Court:
The Witness:

Explain the out-by and in-by.
Out-by refers to going towards

530

The Court:
No, no, no.
reference point there?
The Witness:
The Court:

You know, I mean --where's your

From the 27 to 30 crosscut.
Okay.

The Witness:
In-by
in other words, an area that was
starting to exhibit what abnormal convergence or it was a
migrating thing; and also out-by -- for a ways, there was an area
there that was showing signs of convergence and a deterioration
of cribs.
The Court:
Okay. So you did report that to Mr. Barton.
you know he was going to write that letter?

Did

The Witness: Yes.
I knew that he had planned on
establishing a monitor point. (II T. 269-270) (emphasis added)
Dr. J.F.T. Agapito, holding a doctorate in rock mechanics
(See Ex. C-9) was called as an expert witness by UPL.
He is
president of J.F.T. Agapito & Associate, Inc., a consulting firm
(Ex. C-10) in the areas of technical engineering and mining
engineering among other fieldi..,.CII T. 276). 17; He indicated
expertise in pillar and crib stability (II T-.-277, 279). His
examination of the Cottonwood mine and preparation for the
hearing occurred in July 1987. CII T. 280-281, 288).
Based at least partly on a study of crib deformation
(lateral displacement where the top and bottom of the tested crib
become displaced in relation to each other as much as 12 inches)
by the U.S. Bureau of Mines (Ex. C-12; II T. 284-287) Dr. Agapito
reached the important and convincing conclusion that cribs can
undergo very large deformations and still retain their strength.
He also concluded that deformed cribs in 5EB- which he referred
to as cribs which were "unsymetrically loaded" (meaning that each
of the four corners was carrying a different load) -- maintained
a "very high strength" CII T. 302-303, 326).
Dr. Agapito's ultimate conclusion was that the cribs in SEB
were effective to maintain stability for the life of SEB CII T.
302, 311-312, 319, 332, 333, 341-343, 363). He described the
basis for this conclusion:
I based that evaluation on actual measurements of the same
type of cribs, and the same size of cribs in the same seam,
done at the Plateau Mine. That's very relevant because
I repeat myself; the wood is the same type of wood, the
17/ 3 of UPL's expert witnesses were mining engineers, Moon,
Pollastro, and Agapito.

531

seam is the same type -- is the same seam; and the deformations that we measure are on the same order of the roof
and floor deformations that we are measuring at UP&L.
(II T. 302).
Dr. Agapito's opinion was aided by comparative in-situ
measurements taken between cribs at a mine owned by Plateau
Mining Company and UPL's Deer Creek Mine which is adjacent to the
subject Cottonwood Mine and similar to it in terms of depth,
stresses and relationship to the longwall CII T. 294, 295, 314,
328). Measurements of cribs in 5EB were not taken, however, due
to insufficient time to do so CII T. 306).
with respect to the third sentence of the charge in the
Citation that the crosscuts next to 5EB "have no additional
supports" and are "riding over into the bleeder entry pushing out
the cribs", Dr. Agapito said he "didn't see anything like that"
and that the stresses --from the crosscuts-- were not riding into
the entries. This opinion was based on computer analyses (II T.
345-346).
Discussion, Ultimate Findings, and Conclusions
The evidence pertaining to allegedly violative conditions in
5EB divides somewhat into two general segments-- that relating to
hazardous conditions in the area of crosscuts 27-30, and that
relating to the adequacy of cribs in the remaining areas of the
4000-foot length of 5EB. 18; The question of pressure and
stresses from the unsupported crosscuts "pushing out the cribs"
in 5EB (charged in the 3d sentence of the alleged violation)
seems to relate more to a cause of alleged 5EB crib inadequacy
than to constitute an independent•charge of violation.
In Secretary v. Canon Coal Company, 9 FMSHRC 667 (1987) the
Federal Mine Safety and Health Review Commission set forth a
general explanation of the standard involved here and the
approach to be followed:
Section 75.200 which reflects section 302(a) of the Mine
Act, 30 u.s.c. § 862Ca>, is a mandatory safety standard
of central importance in the crucial regulatory area of roof
control in underground coal mines. With respect to the
requirement in section 75.200 that roof and ribs "be supported or otherwise controlled adequately," this standard
is expressed in general terms so that it is adaptable to
myriad roof condition and control situations.
See generally Kerr-McGee Corp. , 3 FMSHRC 2496, 2497 (November 1981).
18/ In view of the flaws in some of the evidence in terms of
specificity, clear articulation, and supportive measuring and
testing (particularly on the MSHA side), this decision should be
seen as pertinent only to the matter at hand and not particularly
authoritative in other matters.
532

Questions of liability for alleged violations of this broad
aspect of this standard are to be resolved by reference to
whether a reasonably prudent person, familiar with the
mining industry and the protective purpose of the standard,
would have recognized the hazardous coridition that the
standard seeks to prevent. Cf. Ozark-Mahoning Co., 8 FMSHRC
840, 841-42 (May 1983); U.S. Steel Corp., 5 FMSHRC 3, 5
(January 1983); Alabama By-Products Corp., 4 FMSHRC 2128,
2129 (December 1982). Specifically, the adequacy of particular roof support or other control must be measured
against the test of whether the support or control is what
a reasonably prudent person, familiar with the mining industry and protective purpose of the standard, would have
provided in order to meet the protection intended by the
standard. We emphasize that the reasonably prudent person
test contemplates an objective -- not subjective -- analysis
of all the surrounding circumstances, factors, and considerations bearing on the inquiry in issue.
See, e.g., Great
Western, supra. 5 FMSHRC at 842-43; U.S. Steel, supra. 5
FMSHRC at 5-6."
Proving that reasonably prudent persons can differ, there
was strong disagreement between UPL expert witnesses and
officials and those of MSHA on the general question of the
adequacy of the cribs in 5EB. Any disagreement as to the
hazardous nature of the roof and rib conditions in the area of
crosscuts 27-30 was not sharply etched, and these two questions
are discussed separately.
A. The 27-30 Crosscut Area.
It is useful to keep in mind that the situation for this
area (and for that matter, the other areas of 5EB) on June 23,
1987, when the Citation issued was (a) MSHA approval for the
establishment of bleeder evaluation points had not been granted
Cb) the area had not been dangered off by ropes or by installation of "Danger" signs, and (c) miners were being permitted to
work in (travel through) the area.
Although MSHA's evidence was general, UPL's Director of
Health, Safety and Training candidly and commendably conceded the
existence in the 27-30 crosscut area of specific severe roof
conditions (set forth in detail above) which he further conceded
would constitute a hazard to miners.
I also consider, in
conjunction therewith, the Boylen letter of June 3 to constitute
an admission of hazardous roof conditions in this general area.
By all accounts, the 27-30 crosscut area was the most severe in
SEB and UPL officials were aware of the deterioration (a
"gradual" process) going on in the entry generally for a period
of several months (from at least October 1986) prior to to
issuance of the Citation. Significantly, UPL's Manager of
Technical Services, who monitored the deterioration in 5EB for a
period of several months prior to issuance of the Citation,
testified:
533

Q.
Now, after you wrote -- After the letter of June 3rd
1987 was written to the District Manager, was additional
supports put in the 27 to 30 crosscut? Did you continue
to put in additional supports?
A.
Not to my knowledge.
It was our opinion that we would
discontinue traveling the bleeder and establish a monitoring point.
Q. But I take it a man did travel that area up until -on a weekly basis up until the time the citation was issued?
A.

That's correct, I believe.

Q. But you did -- After the letter, you did stop putting
any additional supports in between 27 and 30?
A.

To my knowledge, we did, yes.
(II T. 257-258).

Thus, while UPL had hopes of establishing bleeder evaluation
points to cover this area, and ultimately intended to close down
and permanently seal the 5EB some 4 months from the date the
Citation issued, it evidently had not barred miners from this
area or dangered it off.
It is therefore concluded on the basis
of this record that the roof and ribs in 5EB between crosscuts 27
and 30 which were observed by Inspector Huggins on June 23, 1987,
had not been adequately supported and this area was hazardous and
not adequately controlled when cited CI T. 30, 31, 33-36, 41, 64,
67-68, 102, 110, 117-119, 136, 139, 145, 148, 150, 200, 201,
202-204, 207, 208, 211, 212-213, 214, 222, II T. 28, 48-49, 51,
59-60, 86, 221, 257, 366-367, Exs. C-1, R-6).
Two persons were
exposed to the hazards in this area of 5EB, the person who
conducted the weekly examination and the "pumper" who was
described by the inspector as the person who "goes in and pumps
water out" CI T. 32, 88) approximately one to three times a week.
Accordingly, a violation of 30 C.F.R. § 75.200 is found to
have occurred as charged in the first sentence of Section 8 of
the Citation.
I am unable, however, to conclude that the entire area
between crosscuts 20-38 (specifically mentioned in the Boylen
letter of June 3) was hazardous either from defective cribs or
from other unsafe roof/rib conditions because of Cl) the lack of
probative .evidence and C2) my resolution of conflicts in the
opinion evidence discussed in various parts of this decision (By
way of further illustration, see dialogues at I T. 31-32 and
53-56).
Finally, it is mentioned that UPL, in addition to some
contentions it has now abandoned (noted above), has raised other
arguments.
One is that:
534

natural convergence caused by vertical pressures is
not covered by Section 75.200, ie.e., convergence in the
5th East.bleeder was not a roof control problem and did not
create the kind of roof and rib fall hazards addressed by
the regulation." (Contestant's brief, pg. 19).
While there was a problem with convergence in 5EB, there was
also a problem with inadequate support in the area of crosscuts
27-30 as charged by MSHA. The fact that there was a problem with
the floor rising to meet the roof, does not alter the fact that
there existed the violation charged by MSHA. While the effect,
i.e., convergence itself, can be the hazard, convergence can also
be a cause-or con~ributing cause-of violative roof and the rib
conditions.
I find no merit in this contention of UPL's and it
is rejected.
B. Remainder of 5EB---Crib Adequacy
The essence of the second and third sentences of Section 8
of the Citation involves the adequacy of cribs. As pointed out
in MSHA's brief, the "major dispute at the hearing concerned the
adequacy of the wooden cirbs which were being used as secondary
support in the 5th East bleeder entry."
Proving such allegation of "inadequate" support (or
inadequate controls) requires evidence as to what type of support
or controls a reasonably prudent person would install under the
circumstances. Quinland Coals, Inc., 9 FMSHRC 1614 (1987); U.S.
Steel, supra. This "reasonably prudent person" test mandates an
objective, not subjective, analysis of all the su~rounding
circumstances and factors.
I take it that one facet of this
analytical approach is that even though it may have been reasonable for the issuing Inspector to believe a violative hazard
existed from eyeballing a troublesome situation in the mine, that
if further testing, analysis, informational input and informed
judgment establishes that such was not a hazard the initial
determination must be set aside. The adequacy of particular roof
support must be measured against what the reasonably prudent
person would have provided in order to afford the protection
intended by the standard. Southern Ohio Coal Company v.
Secretary, supra.
Here, as fairly pointed out in UPL's brief, every mining
engineer (all of whom were UPL witnesses) who testified at the
hearing was of the opinion that the cribs throughout 5EB were
effective to support the entry.
In addition, Mr. Lauriski, while
candidly conceding the hazardous roof conditions in the 27-30
crosscut area, was of the opinion that there were no dangerous
conditions outside that area. There was evidence presented
indicating that the issuing inspector felt that cribs were inadequate because they were out of vertical alignment (deformed).
UPL firmly and convincingly rebutted this proposition through
witnesses who evinced a greater familiarity with 5EB conditions
535

and crib behavior than MSHA's as well as the well-documented
testimony of its expert, Dr. Agapito. His conclusions were based
on empirical testing of cribs identical to those at the subject
mine under mining conditions more adverse than at the subject
mine, and also on tests conducted by the Bureau of Mines.
I find
such opinions of a higher quality and entitled to greater weight
than opposing views based solely on visual examination and
diminished in other ways noted herein. UPL's evidence that the
cribs in 5EB were not inadequate due to deformation (and
compression), being the more persuasive, is accepted.
MSHA's opinion evidence as to crib adequacy generally (and
as to any single crib) was not supported by measurements or any
type of testing. Although such evidence from MSHA inspectors is
generally and in the abstract entitled to considerable weight,
when challenged by better supported, higher quality opinion
evidence, it is subject to rejection. MSHA's evidence was exceedingly vague and general. No specific crib (or cribs) was
pin-pointed or described in such a way that opinion evidence
could be directed to it or them. Nor did MSHA show the number of
cribs out of the approximately 1200 cribs in the entry, that
could actually be said to be defective, ineffective, or hazardous.
Where descriptions of conditions were relatively vivid, the
locations of such were usually not ascertainable, and vice versa.
Scrutiny of the record thus does not produce substantial,
reliable or probative evidence that locations other than the
27-30 crosscut area were in violation. The brief and general
summary of its witnesses' testimony in MSHA's brief Cpgs. 5 and
8) is a fairly accurate representation, and perhaps fallout from,
the testimonial imprecision of their accounts. Thus, the
references are to "many of the cribs", "in various locations"
"others", "cribs" "in the crosscut areas" and "areas".
Since the evidence of UPL's witnesses successfully rebutted
that of MSHA's, to the extent that generalities can be dealt
with, it is concluded that it was not established by the preponderance of the reliable, probative evidence that other than in
the 27-30 corsscut area, the cribs in 5EB, or any single crib,
deformed or otherwise, at the time the Citation was issued, did
not maintain sufficient load-carrying capacities sufficient to
adequately support the entry.
Remaining Issues
Three remaining matters (raised by UPL in this matter and
litigated) remain to be discussed, UPL's contention that it has
the right to unilaterally establish bleeder evaluation points
without MSHA approval, the "greater hazard" defense, and vagueness of the charges.

536

(1) Evaluation Points.
Although in its supplemental brief, UPL sought to remove the
"unilateral right to establish evaluation points" issue, it
nevertheless made the argument in its initial brief that its
intent to and attempt to establish evaluation points was part of
its effort to take remedial measures to correct the violative
conditions and thus any violation should be excused under the
rationale of Colorado Westmoreland, Inc., 4 FMSHRC 194 (1982)
CUPL Brief, pgs. 25, 26). This contention was not removed in its
supplemental brief. The question was extensively litigated and I
have previously concluded that the regulation seems clearly to
contemplate MSHA approval for the establishment of evaluation
points (See Fn. 4). Upon consideration of this question, I
conclude that Colorado Westmoreland, supra, is inapplicable to
the facts of this case, since, contrary to the situation there,
UPL was dilatory in seeking to establish evaluation points. 19/
The position of MSHA which is well stated in MSHA's brief, i"S"°
here adopted:
Besides contesting the actual conditions stated in the
citation, UP&L views this case as a vehicle to limit the
role of MSHA's District Managers in approving mine ventilation and roof plans. UP&L contends that 30 C.F.R.
75.316-2(f)(3) permits an operator at his option to elect
to have a bleeder evaluation point established in lieu of
maintaining a bleeder entry in travelable condition. Thus,
UP&L would merely notify MSHA that it is establishing an
evaluation point. By taking the language of 30 C.F.R.
75.316-2(f)(3) totally out of its intended context as part
of the approval criteria, UP&L seeks to distort the regulatory scheme. As indicated in the first sentence of
section 75.316-2, "this section set out the criteria which
District Managers will be guided in approving a ventilation
system and dust control plan on a mine by min~ basis. As
criteria to be used as guidelines by the District Manager
in the plan approval process, the regulation cannot supercede the mandatory language of 30 C.F.R. 75.200 which requires mine operators to support all active areas where men
19/ The record makes some case for the proposition that UPL may
have been failing to install additional adequate support, or
delaying such, because the entry would ultimately be closed by
convergence or permanent sealing CI T. 105-106, 136-137, 179; II
T. 27, 45-47, 49, 53, 58, 59-60, 78, 98-99, 101, 104-105, 257,
270, 366). See fn. 16. It was conceded that Inspector Ponceroff
had advised UPL's personnel "to anticipate" the problems when he
instructed them on the procedures for requesting approval to
establish evaluation points (II T. 98, 101).

537

are required to work or travel. Only after the District
Manager exercises his approval function and approves a
specific bleeder evaluation point as an addition or amendment to an existing ventilation plan is the mine operator
permited [sic] to examine for hazardous conditions from
that point. Taken to its logical conclusion, UP&L 1 s reading of the regulation could remove every bleeder entry in
their mines for being traveled by mine examiners. It
would condone and encourage an operator's neglectful maintenance of bleeder entries. This result was not the intent
of 30 C.F.R. 75.316-2(f). The criteria assumes that an
operator has undertaken full and constant efforts to maintain roof and rib conditions in its bleeder entry. Only
after those vigorous efforts have failed and rehabilitation
is likely to be unsuccessful should an operator seek permission to establish a bleeder evaluation system. In such
a situation, District Managers have authority to approve
the request. Here, the District Manager properly denied
the request for all but the area between crosscuts 27-30.
Furthermore, it appears that UP&L's June 3, 1987 letter
addressed to MSHA's District Manager, requesting approval
to establish a bleeder evaluation point at Crosscut 38
undermines their legal position on this issue. The letter
is the best evidence of UP&L's clear intention to seek
MSHA's approval to revise its present plan, and not to
merely inform MSHA that it had taken unilateral action.
UP&L continued to require the weekly mine examiner to
travel entirely the bleeder entry to examine for hazardous
conditions."
UPL's assertion of the Colorado Westmoreland defense is
found to lack merit and is denied.
(2) "Greater Hazard" Defense.
As noted hereinabove, UPL, in its Notice of Contest (and by
letter of August 14, 1987) alleged that should it be found that
certain cribs in 5EB were not providing adequate support, the
hazard of achieving abatement-- by setting additional posts or
other means-- would be greater than leaving the area undisturbed.
I conclude that UPL has abandoned this defense since it was
not raised or argued in its post-hearing brief, and also since it
was npt mentioned as an issue at the hearing (IT. 59-60). It is
further noted Cl) that UPL's representatives did not raise the
question when it discussed with MSHA officials how to proceed to
abate the Citation CIT. 66), (2) that during the closeout
conference it was made clear that the area between 27-30 crosscuts would not be required to be supported since conditions had
become too hazardous there CIT. 67), and (3) that UPL apparently
had no trouble in its abatement efforts (II T. 75-79).

In any event I am unable to find in this record, evidence which
meets the three-prong test for establishing this defense, to wit:
Cl) the hazards of compliance are greater than non-compliance;
(2) alternative means of protecting miners are unavailable; and
(3) a modification proceeding under section 101Cc) of the Mine
Act would not have been appropriate. Penn Allegh Coal Co. Inc.,
3 FMSHRC 1392 (June 1981). See also Sewell Coal Co., 5 FMSHRC
2026 (December 1983).
~- -~For these various reasons, any such defense is found to lack
merit and is rejected.
C3) Vagueness.
In its Notice of Contest, UPL initially, and I think justifiably, raised the contention that the Citation was too vague to
sufficiently inform UPL of the charges. The problem with general
allegations and testimony carried through MSHA's entire case and
has been noted and discussed throughout this decision.
In the
final analysis, it has had much to do with the conclusion that
the charges in the last two sentences of Section 8 of the
Citation were not established.
ORDER
\

Section 8 of Citation No. 3043248, consisting of three
sentences wherein the description of the alleged violation is set
forth, is modified:
Cl)

so that the first sentence thereof reads as follows:
"The travelway in the 5th East bleeder between crosscuts
27 and 30 is not adequately supported to protect
persons from falls of roof and ribs"; and

(2)

to strike the second and third sentences thereof.

As modified, Citation No. 3043248 is affirmed.

"ffi6~£ d. ~--£--- Y2._
Michael A. Lasher, Jr.
Administrative Law Judge
Distribution:
Susan E. Chetlin, Esq., Crowell & Moring, 1001 Pennsylvania
Avenue, N.W., Washington, D.C.
20004-2505 (Certified Mail)
Robert Cohen, Esq., Office of the Solicitor, U.S. Department of
Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)
Representative of Miners, Cottonwood Mine, Utah Power & Light
Company, Mining Division, P.O. Box 310, Huntington, UT 84528
eftif ied Mail>
1
539

;bc

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 111988
RUSHTON MINING COMPANY,
Contestant

CONTEST PROCEEDING
Docket No. PENN 86-44-R
Order No. 2404261; 11/5/85

v.
SECRETARY OF LABOR,
MINE SAFETY AND hEALTH
ADMINISTRATION (MSHA),
Respondent

Rushton Mine
Mine I.D. 36-00856

SECRETARY OF LABOR,
MINE SAFETY AND hEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. PENN 86-92
A.C. No. 36-00856-03554
Rushton Mine

v.

RUSHTON MINING COMPANY,
Respondent
DECISION ON REMAND
Before:

Judge Broderick

On this case, the Commission reviewed my decision
insofar as it related to order 2404227 issued under section
104(d) (2) of the Act and alleging a violation of 30 C.F.R.
§ 75.1434(a) (2).
On March 22, 1988, the Commission affirmed
my conclusion that a vioiation occurred, and reversed my
conclusion that it resulted from Rushton Mining Company's
(Rushton's)unwarrantable failure to comply with the mandatory
standard. Rushton Mining Company, 10 FMSHRC
(1988).
The proceeding was remanded to me for reconsideration of
the civil penalty.
Rushton is a large operator.
It had a moderate history
of prior violations. The violation here was promptly abated
in good faith.
The violation was moderately serious and
resulted from Rushton's ordinary negligence. Considering
these conclusions under secti~n llO(i) of the Act, I believe
that $375 is an appropriate penalty for the violation
found.

540

ORDER
Rushton is ORDERED TO PAY within 30 days of the date
of this decision the sum of $375 for the violation of
30 C.F.R. § 75.1434(a} (2) charged in order 2404227 (modified
by the Corrunission to a 104(a) citation).

l

iu.£5 /WJ:~~e;f
James A. Broderick
Administrative Law Judge

Distribution:
R. Henry Moore, Esq., Buchanan Ingersoll Professional Corp.,
600 Grant Street, 58th Fl., Pittsburgh, PA 15219 (Certified
Mail)
Joseph T. Kosek, Jr., Esq., P.O. Box 367, Ebensburg, PA
15931 (Certified Mail)
Covette Rooney, Esq., U.S. Department of Labor, Office of
the Solicitor, 3535 Market Street, Philadelphia, PA 19104
(Certified Mail)
slk

541

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 131988
U. S. STEEL MINING CO., INC.,
Contestant

CONTEST PROCEEDING
Docket No. PENN 86-305-R
Order No. 2685834; 8/28/86

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Maple Creek Mine
Mine I.D. 36-00970

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. PENN 87-241
Maple Creek Mine

v.
U.S. STEEL MINING CO., INC.,
Respondent
DECISION
Appearances:

Before:

Linda M. Henry, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia,
Pennsylvania, for the Secretary of Labor;
Billy M. Tennant, Esq., Pittsburgh, Pennsylvania,
for U.S. Steel Mining Co., Inc.

Judge Broderick

STATEMENT OF THE CASE
U.S. Steel filed a notice of contest, challenging an order
of withdrawal issued on August 28, 1986, charging an
unwarrantable failure violation of 30 C.F.R. § 75.400. The order
alleged that there were accumulations of loose, fine coal in
certain locations in the subject mine •. In the penalty
proceeding, the Secretary seeks a civil penalty for the alleged
violation. Because the two proceedings involved the same alleged
violation, they were consolidated for the purposes of hearing and
decision. Pursuant to notice the consolidated cases were called
for hearing in Pittsburgh, Pennsylvania, on January 14, 1988.
Inspector Francis Wehr testified for the Secretary; Paul Gaydos,
Barry Kovell, and Robert Bryan testified on behalf of U.S. Steel.

542

Both parties have filed posthearing briefs.
I have considered
all the evidence and the contentions of the parties, and make the
following dec~sion.
FINDINGS OF FACT
U.S. Steel was the owner and operator of the Maple Creek
Mine, an underground coal mine located in Washington County,
Pennsylvania. The mine is classified as a gassy mine, and
liberates over one million cubic feet of methane in a 24 hour
period. For this reason, it is subject to a 103(i) spot
inspection every five days. U.S. Steel produces over 9 million
tons of coal annually, and the subject mine produces almost
2 million tons annually. The subject mine was assessed for
571 violations in the 24 months immediately preceding the
issuance of the order involved in this proceeding, of which 69
were violations of 30 C.F.R. § 75.400.
On February 4, 1986, a 104Cd) order (2683120) was issued to
U.S. Steel charging a violation of 30 C.F.R. § 75.400. The
assessment for this violation was paid. On April 15, 1986, a
104(d)(2) order of withdrawal (2680602) was issued charging the
same violation. There is no evidence in the record of any
further 104(d) orders issued thereafter prior to the order
contested in this proceeding. Between July 22, 1986 and
August 26, 1986, Federal Mine Inspector Francis Wehr issued seven
104Ca) citations alleging violations of 30 C.F.R. § 75.400 in
various locations at the subject mine.
Inspector Wehr stated
that during this period he discussed the mine's failure to clean
up the loose coal with management representatives.
On August 28, 1986, Inspector Wehr was engaged in a regular
safety and health inspection of the subject mine. He found
accumulations of loose coal in nineteen different locations along
the 7-Flat, 13-Room belt conveyor. The accumulations varied in
depth from 1 to 16 inches, in width 16 to 17 feet, and in length
from 10 to 12 feet.
The accumulations were for the most part
wet, and some of them were actually under water. But in two
locations (splits 8 and 10), the loose fine coal accumulations
were dry. The bottom undu~ated, so that portions of the other
accumulations extended above the water and were dry or drying.
Because of this condition, Inspector Wehr issued the 104(d}(2}
order involved in this proceeding. Witnesses for U.S. Steel
disputed the testimony of Inspector Wehr that some of the
accumulations were dry.
I accept the testimony of Inspector Wehr
which was supported by his contemporaneous notes CGovt's Ex. 2).
The accumulations were of such an extent that they must have
taken 3 to 4 months to occur. The areas involved had been
rockdusted. The Inspector did not take a methane reading. At
the time the order was issued, the belt conveyor was energized

543

and a power cable 5 to 6 feet above the accumulations of coal was
hung on J hooks. Prior to the issuance of the order, the
operator was in the process of cleaning up coal spilled at the
"front end 6f the belt conveyor entry."
Inspector Wehr testified that the mine was on a "104(d)(2)
chain." He stated that he checked the mine file prior to
beginning the inspection to determine this. The mine is
inspected quarterly, the first quarter being October, November
and December. Inspector Wehr testified that he began his
quarterly inspection during which the order here was issued on
June 1, 1986. It appears, however, that in fact it began on
July 1, 1986. He also testified that it took approximately
3 months to completely inspect the mine.
The condition was abated by miners shovelling the coal on to
the belt and loading it out. The abatement took approximately
four to six days. Because the accumulations were for the most
part very wet, it was necessary to build dams on the belt with
bags of rock dust to keep the coal from falling off. There is no
evidence of any defects in the belt rollers or cable at the time
the order was issued.
REGULATION
30 C.F.R. § 75.400 provides as follows:
Coal dust, including float coal dust deposited on
rock-dusted surfaces, loose coal, and other combustible
materials, shall be cleaned up and not be permitted to
accumulate in active workings, or on electrical equipment
therein.
ISSUES
1. Did the violation charged in the contested order occur?
Specifically, did the cited accumulations consist of combustible
material?
2. Did the Secretary show that there was no "clean
inspection" of the mine between the time of the last 104(d) order
and the order contested herein?
3. If a violation is established, was it the result of the
operator's unwarrantable failure to comply with the standard?
4. If a violation is established, was it significant and
substantial?

544

5. If a violation is established, what is the appropriate
penalty?
CONCLUSIONS OF LAW
VIOLATION
The existence of the accumulations in the areas cited in the
contested order is not seriously disputed. U.S. Steel contends,
however, that they were not combustible because of the water in
the area. But I have found as a fact that in at least two areas,
the accumulations were dry. Further, even wet accumulations of
loose coal are combustible. The Commission directly addressed
this issue in Black Diamond Coal Mining Co., 7 FMSHRC 1117, 1121
(1985):
Even if, as Black Diamond asserts, the accumulation was
damp or wet, it was still combustible. For example, in
the case of a fire starting elsewhere in a mine, the
heat may be so intense that wet coal can dry out,
ignite and propagate the fire.
I conclude that the accumulations here were combustible, and that
a violation of 30 C.F.R. § 75.400 is established.
INTERVENING CLEAN INSPECTION
Section 104Cd)(2) of the Act requires that after a
withdrawal order has been issued under section 104(d)(l), another
withdrawal order be issued for "similar violations" found on a
subsequent inspection, "until such time as an inapection of such
mine discloses no similar violations." The burden of proof is
placed on the Secretary to establish that all areas of the mine
were not inspected for all hazards during the time period in
question, in this case, between April 15, 1986 and August 28,
1986. Kitt Energy Corp., 6 FMSHRC 1596 Cl984), aff'd sub nom.
UMWA v. FMSHRC, 768 F.2d 1477 (D.C. Cir. 1985); U.S. Steel Corp.,
6 FMSHRC 1908 (1984). The Secretary introduced evidence that
MSHA's records indicated that the subject mine was on a
"104Cd)(2) chain," but failed to show that a "clean inspection"
had not occurred during the four month period from April 15 to
August 28, 1986. The Commission and the Court of Appeals ruled
that an intervening clean inspection is not limited to a regular
quarterly inspection so long as the entire mine is inspected for
all hazards.
Inspector Wehr testified that it takes
approximately three months to inspect the entire mine. I
conclude therefore that the Secretary failed to establish in this
case that a clean inspection did not occur between April 15 and
August 28, 1986·. Therefore-104(d)(2) order was improperly issued.

545

The underlying violation, however, survives the vacation of a
104(d) withdrawal order. Kitt Energy, supra.
UNWARRANTABLE FAILURE
In Emery Mining Corp., 9 FMSHRC 1977 (1987), the Commission
stated that "unwarrantable failure means aggravated conduct,
constituting more than ordinary negligence, by a mine operator in
relation to a violation of the Act." The inspector in this
proceeding cited the violation as unwarrantable because the same
violation had been cited a number of times in other areas of the
mine, and the operator had been instructed to clean up
accumulations. These other areas CS-Flat and 9-Flat), however,
were both dry sections. The area cited here (7-Flat) was
extremely wet, and water continued to come in from the bottom,
ribs and roof. The operator believed (erroneously) that because
the accumulations were wet, and cleaning them up was extremely
difficult, it was not required to clean the~ up. The condition
resulted therefore not from negligence but from the operator's
willful conduct. This is not to say that it willfully violated
the standard, but that it willfully failed to clean up the
accumulations which it was aware of but "didn't consider • • •
enough of a hazard to clean up."
(Tr. 98.)
I conclude that the
violation resulted from the unwarrantable failure to comply with
the standard.
SIGNIFICANT AND SUBSTANTIAL
A violation is properly cited as significant and substantial
if it contributes to a safety hazard reasonably likely to result
in serious injury. Mathies Coal Co., 6 FMSHRC 1 (1984). The
accumulations here were substantial, but were largely extremely
wet. Although they were combustible; they were not reasonably
likely to contribute to the hazard of a mine fire. Although the
mine is gassy, there is no evidence of methane present, and no
evidence of any defect in the cable or other electrical equipment.
I conclude that the violation was not shown to be significant and
substantial under the Mathies test.
PENALTY
Although the violation was not shown to be significant and
substantial, it was moderately serious because of the extent of
the accumulations, the gassy condition of the mine, and the
presence of energy sources. It was caused by the operator's
willful conduct. The operator is a large operator, with a
significant history of prior violations. The violation was
abated in good faith. Based on all of the above findings, and
considering the criteria in section llOCi) of the Act, I conclude
that an appropriate penalty for the violation is $600.

546

ORDER
Based on the above findings of fact and concludions of law,
IT IS ORDERED:
Cl) Order of Withdrawal 2585834 issued August 28, 1986, is
MODIFIED to a 104{a) citation;
(2) Within 30 days of the date of this decision, U.S. Steel
Mining Company shall pay the sum of $600 as a civil penalty for
the violation of 30 C.F.R. § 75.400 found in this decision.
,
_,,

I

·/

,
,

./

,.J..f,t/V'-A--&:5 /f(J t J)ck/:/7-(/'-._
~ ~ames A. Broderick

Administrative Law Judge
Distribution:
Billy M. Tennant, Esq., U.S. Steel Mining Co., Inc., 600 Grant
St., Rm. 1580, Pittsburgh, PA 15230 {Certified Mail)
Linda M. Henry, Esq., U.S. Department of Labor, Office of the
Solicitor, 3535 Market St., Philadelphia, PA 19104 {Certified
Mail)
slk

547

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 14 1988
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

Docket No. WEVA 87-199
A.C. No. 46-06225-03533

v.

Docket No. WEVA 87-200
A.C. No. 46-06225-03534

M & J COAL COMPANY, INC.,
Respondent

Mine No. 1
DECISION

Appearances:

Before:

William T. Salzer, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia, PA,
for Petitioner:
w. Henry Lawrence IV, Esq., and Louis E. Enderle,
Esq., Steptoe & Johnson, Clarksburg, WV, for
Respondent.

Judge Fauver

These are consolidated civil penalty proceedings in which
the Secretary of Labor alleges violations of safety standards
under the Fede+al Mine Safety and Health Act of 1977, 30 C.F.R.
§ 801 et ~
Having considered the hearing evidence and the record as a
whole, I find that a preponderance of the substantial, reliable,
and probative evidence establishes the following:
FINDINGS OF FACT
Citation 2699438 - WEVA 87-199
1. On November 16, 1986, at 3:20 p.m., MSHA began an
investigation at Respondent's No. 1 Mine, in response to a report
of a mine fire. MSHA Supervisor Raymond Ash was informed of the
mine fire by John Markovich, superintendent of M & J Coal
Company, by phone at 2:22 p.m., on November 16. Mr. Markovich
informed Mr. Ash that the fire was located approximately 300 feet
inby the opening to the mine. Mr. Ash issued a § 103Ck> order,
closing the mine subject to an investigation of the fire by
representatives of the Secretary.
2. An MSHA representative arrived at the mine site around
3:00 p.m. with methane and carbon monoxide detectors, and safety

548

gear. At that time, Mr. Markovich revised his statement
regarding the location of the fire, placing it 1000 feet inby the
pit mouth.
3. MSHA assisted Respondent on November 16 and thereafter
by using carbon monoxide and methane detectors to test for the
presence of explosive gases, providing technical assistance
regarding the methods of building fire seals, providing
self-contained oxygen equipment to individuals fighting the fire
to protect them against smoke inhalation, providing expertise in
testing the mine roof, which can weaken during a fire, providing
a back-up team in the event of injury to the individuals fighting
the fire, and by providing expertise in recommending the
installation of additional phones for better communication.
4. Beginning November 11, and each day from November 11
through November 15, Mr. Markovich or C.J. Tharp, mine foreman,
or both, observed smoke along the roof above the No. 1 tailpiece
and No. 2 head drive. The smoke had a "sooty smell." The smoke
originated from within the underground mine and was not drawn in
from outside the mine. Respondent did not notify MSHA of a mine
fire until November 16.
5. On November 11, Respondent's Mine No. 1 was not in
production. The only persons who entered the mine on
November 11 were Superintendent John Markovich and General
Foreman C. J. Tharp. Mr. Markovich and Mr. Tharp entered the
mine to check the operation of certain "stand pumps."
6. On November 11, Mr. Markovich and Mr. Tharp observed
pockets' of white or gray smoke along the mine roof near the No. 1
belt tail piece and No. 2 belt head. Mr. Markovich testified
that he initially thought the smoke might be coming from a trash
fire outside the mine near the mine intake fan.
He investigated
outside the mine but found no indication of a fire near the
entrances to the mine.
7. Mr. Markovitch testified that, when he saw no evidence
of a fire near the mine entrances, he began to suspect that a gob
pile 100 to 200 feet from the pit mouth of the mine might be
smoldering.
On November 13 or 14, he ordered a D-6 caterpillar
bulldozer brought in to doze the pile to see whether or not the
gob pile was burning and producing smoke that might be pulled
into the mine by the ventilation fan.
He testified that they
discovered that the gob pile was burning and producing smoke, and
he ordered that the gob pile be dozed until the burning material
was uncovered and extinguished. That operation took place on
November 14, 1986.
8. The smoke in the mine did not dissipate after the dozing
of the gob pile near the pit mouth and ventilation fan.
Mr. Markovitch testified that he then began to suspect that the
mine smoke (that was found each day) might be caused by a fire in

a gob pile that was owned by another company and lay on the
surface over the area mined by M & J Coal Company. He testified
that he thought that if there were a fire in that gob pile it
might be forcing smoke into the mine through cracks in the coal
seam, and that on November 15, in an attempt to test this theory,
he caused three bore holes to be drilled through the gob pile and
into the mine in order to sample the gob pile strata. The
samples of the material brought up by the drill showed no
evidence of burning or hot material in the gob pile.
9. On November 15, Mr. Markovich and Mr. Tharp continued to
see white or gray smoke along the mine roof, deep within the
mine.
10. Mr. Markovitch testified that on November 16, for the
first time, he observed £lames and dense black smoke in Mine No.
1 and immediately notified MSHA.
Order 2710147 - WEVA 87-200
11. On January 2, 1987, MSHA Inspector Richard Herndon
inspected the No. 1 coal conveyor belt tail roller and the No. 2
coal conveyor belt drive and head roller. These were aligned so
that coal would move from the No. 2 belt onto the tailpiece of
the No. 1 belt. The No. 2 head drive supplied power and torque
to move the No. 2 conveyor belt.
12. The tailpiece of No. 1 conveyor housed a 20-inch
diameter tail roller that rotated while the conveyor was in
operation and extended 8 inches out from the tail piece. There
was no guard over the roller; the exposed section of'the tail
roller was about 30 inches long, an area of about 290 square
inches. The top of the tail roller was about knee level.
13. The head roller was about shoulder height and was
20 inches in diameter. It also was unguarded. The head roller
was connected to the drive rollers by a conveyor belt, which also
was not guarded. The length of e~posed belt between the drive
rollers and head roller was about 12 faet.
14. The drive motor for the No. 2 belt was provided with a
gear guard, but the two drive rollers extended about four inches
above the guarded motor and were exposed. These drive rollers
rotated while the belt was in operation.
15. Individuals could accidentally come into contact with
the above unguarded rollers and belt when they were in operation.
16. A walkway, with a maximum width of two feet, was
adjacent to the No. 1 and No. 2 belts. It was used by persons
coming to clean, monitor or service the belts. Persons using the
walkway would be exposed to a hazard of slipping and falling into
the belt drive, tail roller, drive rollers, or other exposed

550

moving parts.
If an individual came into contact with such
moving parts he or she could become entangled or pulled into the
machinery causing a serious injury or even a fatality.
At the
time of inspection, the walkway was wet and slippery; this
condition increased the likelihood of a slipping and falling
accident.
17. No guards were provided for any of the rollers on the
tight side of the No. 1 and No. 2 belts. Within reasonable
probability, individuals assigned to perform clean-up or service
operations on the tight side of the belts could have an accident
and come into contact with a roller.
18. The conveyor belts were used between.November 16 and
the time of the inspection {January 2, 1987) to move supplies,
such as parts, concrete blocks and bags of concrete, for the
construction of fire seals. workers who traveled near the belts
were exposed to the unguarded moving parts. The mine was not in
production during that period.
19. Respondent paid civil penalties for 20 violations from
October 25, 1985, through November 15, 1986. No citations were
issued during the above period for violations of 30 C.F.R. § 1722
or 30 C.F.R. Part 50. Of the 20 citations, 15 were assessed as
significant and substantial violations. No violations were
charged in 1984.
20. Respondent's Mine No. 1 produced 34,470 tons of coal in
1985 and 38,171 tons in 1986.
DISCUSSION WITH FURTHER FINDINGS
Citation 2699438
On November 11, 1986, Respondent discovered white or gray
smoke deep within its Mine No. 1. It did not notify MSRA of a
mine fire.
It checked outside the mine to see whether local
residents were burning trash near the intake fan entrance to the
mine. There was no indication of a trash fire. Respondent still
did not notify MSHA of a mine fire.
Over the next several days,
Respondent investigated a number of possible sources of a fire
outside the mine, without contacting MSHA. On November 16
Respondent saw flames and black smoke deep within the mine and
notified MSHA of a mine fire.
By that time, Respondent had a
major mine fire on its hands; the fire continued to burn, and it
was not until January, 1987, that the fire was sealed off and
controlled so that part of the mine could be re-opened for mining.
After the fire was reported-to MSHA, MSHA provided substantial
technical and safety assistance to Respondent to investigate,
seal off and control the fire.
The regulations provide that a mine operator "shall
immediately contact ••. MSHA" if an "accident occurs" {30 C.F.R.

551

§ 50.10) and define reportable accidents to include "an unplanned
mine fire not extinguished within 30 minutes of discovery"
(§ 50.2(h)(6)).

I conclude that smoke, with a sooty smell, found deep within
an underground coal mine is a reportable mine fire within the
meaning of the regulations if its source is not discovered and
extinguished within 30 minutes. After Respondent saw smoke in
the mine, and checked outside the fan entrance to the mine, but
saw no evidence of an external £ire, it was clear that it would
not be able to discover the source of the smoke and extinguish it
within 30 minutes of discovery. Therefore, Respondent had a
clear duty to notify MSHA of a mine fire on November 11 and on
each of the following days through November 16.
I do not agree with MSHA's alleg~tions of low gravity and
low negligence as to this violation. I find that Respondent
showed gross negligence on November 11 by failing to report smoke
found deep within its mine.
This was a serious violation, because it jeopardized the
safety of persons who might enter the mine after the smoke was
first discovered. This could include Federal or state inspectors
or other persons in addition to the two men who in fact entered·
the mine at various times from November 11 through November 16.
By failing to notify MSHA immediately, Respondent attempted to
arrogate to itself the authority to exclude MSHA from
investigating a mine fire, providing technical and safety
assistance and, if needed, giving directions to protect the
safety of persons attempting to discover the source of the fire
and to extinguish or control it.
Considering Respondent's size, compliance history, and the
other criteria in § llOCi) of the Act, I find that a civil
penalty of $400 is appropriate for this violation.
Order 2710147
Respondent contends that the regulation cited in this order
(30 C.F.R. § 75.1722) does not apply to unguarded machine parts
that are not moving or energized at the time of the inspection.
I reject this narrow interpretation of the standard. A
preponderance of the credible evidence shows that from
November 16, 1986, until the time of the inspection, in January,
1987, Respondent operated the conveyor belts without the required
guards to transport parts and equipment to seal or control the
mine fire.
Personnel were exposed to serious hazards of
accidental contact with moving, exposed machinery parts, as shown
in the Findings of Fact. The risk of injury was accentuated by
the existence of a narrow walkway, with a maximum width of two
feet, alongside the head and tail rollers and the fact that the
walkway was also slippery and wet, creating a reasonably high
risk of slipping and falling into or against the exposed moving

552

machine parts. I uphold the allegation of a "significant and
substantial" violation.
·
I also uphold the allegation of an "unwarrantable"
violation. The guards were not provided for a substantial
period, from at least November 16 until the time of the
inspection, January 2, 1987. The violative conditions were
visible throughout that time and should have been corrected by
Respondent before the January 2 inspection.
Considering all of the criteria for civil penalties in §
llO(i) of the Act~ I find that a civil penalty of $450 is
appropriate for this violation.
CONCLUSIONS OF LAW
1. The undersigned judge has jursdiction in these
proceedings.
2. Respondent violated 30 C.F.R. § 50.10 as alleged in
Citation 2699438.
3. Respondent violated 30 C.F.R. § 1722 as alleged in Order
2710147.
ORDER
WHEREFORE IT IS ORDERED that:
1.

Citation 2699438 and Order 2710147 are AFFIRMED.

2. Respondent shall pay the aoove civil penalties in the
total amount of $850 within 30 days of this Decision.
3. The parties' motion at the hearing to approve a
settlement·concerning Citations 2710148 (civil penalty of $85),
2710149 (civil penalty of $85), and 2710151 (civil penalty of
$58) is GRANTED, and Respondent shall pay those additional
penalties (a total of $228) within 30 days of this Decision.

' ';;;) \

~Wl'I.-

J--/

ti,L-t vi-""l--

lliam Fauver
Administrative Law Judge
Distribution:
William T. Salzer, Esq., Office of the Solicitor, U.S. Department
of Labor, Room 14480 Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)

553

w. Henry Lawrence IV, Esq., Steptoe & Johnson, Union National
Center East, P.O. Box 2190, Clarkesburg, WV 26302-2190 (Certified
Mail)

554

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

April 20, 1988

COMPENSATION PROCEEDING

UNITED MINE WORKERS OF
AMERICA ON BEHALF OF
DONALD SHEEDER,
TERRY MILLER AND
DAN KUT RUFF,
Complainants

Docket No. PENN 88-123-C
Benjamin No. 1 Strip

v.

BENJAMIN COAL COMPANY,
Respondent
ORDER OF DISMISSAL
Before:

Judge Merlin

The United Mine Workers of America, on behalf of complainants, has filed a motion to withdraw its complaint filed
in this case on the grounds that complainants have been
compensated for the time they were idled.
Accordingly, the motion is GRANTED and this case is
DISMISSED.

Paul Merlin
Chief Administrative Law Judge
Distribution:
Joyce A. Hanula, Legal Assistant, 900 15th Street, N.W.,
Washington, OC 20005 (Certified Mail)
Mr. John B. Martyak, Manager, Personnel/Safety, Benjamin Coal
Company, La Jose, PA 15753 (Certified Mail)
I g1

555

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 211988
SECRETARY OF LABOR,
MINE SAFETY AND hEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 88-46
A.C. No. 46-03092-03678

v.

Beckley Mine

BECKLEY COAL MINING CO.,
Respondent
ORDER OF DEFAULT
Before:

Judge Broderick

On December 14, 1987, the Secretary of Labor filed a
petition to assess civil penalties for alleged violations
of the Federal Mine Safety and Health Act of 1977. Respondent
did not file an answer to the petition.
On February 25, 1988, an order was issued to Respondent
to show cause why it should not be deemed to have waived
its right to a hearing and why the proposed order of assessment
issued by the Secretary should ·not sun;unarily be issued as
the final order of the Conunission. On March 4, 1988, Respondent
filed "an informational response" to the order to show cause,
advising that Respondent had filed a petition for reorganization
under the Federal Bankruptcy Act. Respondent stated that
it had been directed not to defend this proceeding. On
March 8, 1988, the case was assigned to me. On April 8, 1988,
Petitioner filed a Motion for Default Judgment.
Respondent
has not replied to the motion.
Therefore, IT IS ORDERED that Respondent is IN DEFAULT.
It is UFRTHER ORDERED that the penalties proposed in the
Assessment Orner attached as Exhibit A to the petition in the
total amount of $750 are imposed as the final order of the
Commission.
IT IS FURTHER ORDERED that Respondent shall
pay such penalties in the amount of $750 within 30 days of
the date of this order.
,iM.£ t

.

ffirotfbn t/_

James A. Broderick
Administrative Law Judge

556

Distribution:
Sheila K. Cronan, Esq., U.S. Department of Labor, Office of the
Solicitor, 4015 Wilson Blvd., Rm. 516, Arlington, VA 22203
(Certified Mail)
Edward Hall, Esq., Robinson & McElwee, P.O. Box 1580, Lexington,
KY 40592 (Certified Mail)
slk

\

557

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

RICHARD B. CURTIS,
Complainant

APR 221988

DISCRIMINATION PROCEEDING

.

v.

Docket No. WEST 88-99-D
DENV CD 88-1

U.S. FUEL COMPANY,
Respondent
DECISION
Before:

Judge Lasher

By letter to me dated April 12, 1988, the Complainant,
Richard B. Curtis, indicated his desire to "discontinue" his
case on the basis that he had received legal advice indicating
that the basis thereof was "contractual."
Pursuant to this Commission's Procedural Rule 11 C29 CFR
2700.11) a party may withdraw a pleading at any stage of a
proceeding with the approval of the Commission or the Judge.
Accordingly, good cause having been shown therefor,
Complainant's letter is construed to be a motion to withdraw,
such is granted, and this proceeding is dismissed.

P$~-~-?' ~· ~&~-fa Michael A. Lasher, Jr.
Administrative Law Judge

Distribution:
Mr. Richard B. Curtis, 1632 Airport Road, Price, UT 84501
(Certified Mail)
Mr. Joseph H. Abbott, Manager, Industrial Relations, United
States Fuel Company, P.O. Box A, Hiawatha, UT 84527
(Certified Mail)
/ot

558

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 221988
DISCRIMINATION PROCEEDING

JAMES NAPIER,
Complainant

Docket No. KENT 88-99-D

v.
No. 10 Mine
SHAMROCK COAL COMPANY, INC.,
Respondent

BARB CD 88-03

ORDER OF DISMISSAL
Before:

Judge Fauver

Complainant's motion to dismiss his complaint is
GRANTED, and this proceeding is DISMISSED.

cJdt~ ~VfA.

William__ fct_-qver
Administrative ~~Vl__Judge

Distribution:
Neville Smith, Esq., Smith & Smith, 110 Lawyer Street, Manchester,
KY 40962 (Certified Mail)
Larry F. Sword, Esq., 209 American Federal Building, 107 S. Main
Street, P.O. Box 1222, Somerset, KY 42501 (Certified Mail)
Charles J. McEnroe, Esq., P.O. Drawer 10, Somerset, KY 42501
(Certified Mail)
kg

559

FEDERAL MINE SAFETY AND HEALTH REVIEW- COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 221988
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. VA 87-27
A.C. No. 44-04856-03521

v.
CONSOLIDATION COAL CO.,
Respondent

.

Buchanan No. 1 Mine

DECISION
Appearances:

Before:

Page H. Jackson, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia,
for Petitioner; Michael R. Peelish, Esq.,
Consolidation Coal Co., Pittsburgh, P1mnsylvania,
for Respondent.

Judge Broderick

STATEMENT OF THE CASE
The Sectetary of Labor .(Secretary) seeks a civil penalty for
alleged violation of 30 C.F.R. § 50.20(a) for failure to
properly report an occupational injury occurring August 25, 1986,
resulting in a lost workday. Respondent, Consolidation Coal Co.
(Consol), denied the alleged violation. The parties agreed to
submit the case for decision on the depositions of the injured
miner, Timothy Smith, and Federal Mine Inspector
Kenneth Shortridge., the exhibits submitted at the depositions, an
affidavit of the superintendent of the subject mine, Joseph Aman,
and the computer printout of Consol's assessed violation history
from March 1, 1986 to February 29, 1988.
CI do not know the
relevance of these dates, but since the parties have agreed on a
penalty amount if a violation is found, it is unimportant.)
a~

On April 5, 19 88·, the Secretary filed a Motion for Summary
Judgment with a Memorandum in Support of the Motion. On
February 11, 1988, Re~pondent tiled a Response in Opposition to
the Motion.
I have considered the entire record and the contentions of the parties and make the following decision.

560

FINDINGS OF FACT
Consol was the owner and operator of an underground mine in
Buchanan County, Virginia, known as the Buchanan No. 1 Mine;
Timothy Smith was employed at the subject mine as a miner. Smith
worked the midnight shift as a general inside laborer. On
August 25, 1986, at about 1:45 a.m., Smith's right little finger
and thumb were injured when his hand was caught between two
timbers. He left the mine and was driven to the Buchanan General
Hospital. He was examined there by Dr. Yusuf Chanbhry. The
diagnosis was fracture of the right hand fifth finger.
He
applie~ a splint and referr~d Smith to an orthopedist,
Dr. Bendigo. Dr. Chanbhry stated that Smith was disabled for
work and would be able to return to light work September 1, 1986,
and to regular work September 15, 1986. Smith was driven back to
the mine from Buchanan General, arriving between 4 and 5 a.m.
The shift foreman told him to clean up and go home. However,
Smith rode to and from work with two other miners, so he waited
in the car for them. He was unable to sleep because the car was
uncomfortable and his finger (thu..~b?) nail was throbbing. The
shift ended at 8:00 a.m. and they left the mine about 8:45 or
9:00. Smith arrived home at about 9:30 or 9:45. He ate breakfast and called Dr. Bendigo's office. He received an appointment
to see him at 2:00 p.m. the same day, and was instructed to have
an x-ray taken at about 1:00.
Smith then went to bed and slept about an hour and a half.
He drove to the office where the x-ray was taken, and then to
Dr. Bendigo's office. He was seen by Dr. Bendigo at about 3:00
p.m •. The doctor put a cast on the hand running up to within
about 3 inches of the elbow. He also drilled two srnall holes in
the thumb nail which relieved the discomfort in the thumb. Smith
was also given a prescription for pain medication, and told to
return "in a couple weeks." He drove home, arriving at about
5:00 p.m. After eating dinner, he decided to call his supervisor
to tell him he would not be in because he had not had much sleep.
He called his shift foreman but was unable to reach him, so he
called his utility foreman Chis "immediate boss") and told him he
would not be in. He did not tell him why. The foreman, who was
aware of Smith's injury, merely said "okay." Smith testified
initially that he merely told the utility foreman that he would
not be in ("I just told him I wouldn't be in. And he said,
'okay'").
(Smith dep. 19) Later he testified that he told him
he was going to take a "Consol day."
(Smith dep. 22) It was
Smith's normal practice to leave home for the mine at about "a
little after 10:00 p.m.," and he would arrive at the mine about
11:00 or 11:15. He normally slept from about 10:00 a.m. to 5:00
or 6:00 p.m., a total of at least seven hours.

561

Smith began working at the subject mine in June 1986. When
he was hired he was told that he would have two days off per year
(known as "Consol days") which he could take whenever he wanted
"as long as it didn't interfere with the company." Advance
notice is not required, but a request to take a Consol day must
be cleared with the shift foreman who has responsibility for
ensuring that he has sufficient manpower on his shift. Consol
does not provide sick leave, and at the time of his injury, Smith
had not worked long enough to have earned vacation days.
When Smith returned to work the following day, the shift
foremall asked if he could have worked the previous day. Smith
stated that this was "the first time I had been confronted with
the idea, that I sort of felt why is he asking me. And I said
'yes' • "
(Smith dep. 31) Smith continued wor.king. He made an
appointment to return to Or. Bendigo, but did not keep it since
he removed the cast himself and his finger "felt fine."
In April 1987, Federal Mine Inspector Kenneth Shortridge
conducted a Part 50 audit at the subject mine, and reviewed the
form 7000-1 submitted by Consol on Smith's injury. He asked why
Smith did not work on the shift following the injury and was told
that Smith had been up all day, asked for and was granted the
next day off. Smith issued a 104(a) citation charging a violation of 30 C.F.R. § S0.20(a) because the form submitted by Consol
indicated that the injury did not cause any lost workdays.
REGULATION
30 C.F.R. § S0.20(a) provides in part:

* * * Each operator shall report each accident,
occupational injury, or occupational illness at the
mine • • • in accordance with the instructions and
criteria in§§ 50.20-1 though 50.20-7.
30 C.F.R. § 50.20-7Ca> provides in part that the operator
shall:
• • • Enter the number of workdays • • • on which the
miner would have worked but could not because of
occupational injury or occupational illness. The number of
days away from work shall not include the day of injury
• • • • • If an employee loses a day from work solely
because of the unavailability of professional medical
personnel for initial observation or treatment and not as a
direct consequence of the injury or illness, the day should
not be counted as a day away from work.

562

ISSUE
Whether the absence of an employee from work on the day
following an occupational injury because necessary medical treatment on the day of the injury resulted in his loss of sleep
constitutes a day away from work because of the occupational
injury?
CONCLUSIONS OF LAW
Consol is subject to the provisions of the Mine Safety Act
in the~operation of the subject mine, and I have jurisdiction
over the parties and subject matter .of this proceeding. The
facts in this case are clear and uncomplicated. A miner received
~ ~ignificant injury to his hand at work.
He was given initial
medical treatment and referred for specialist treatment.
As a
result of the referral, he was awake during nearly all -of the
period when he usually slept. In fact, he slept for about one
and a half hours. Because of his lack of sleep, he decided to
take the following day off, although he testified that he could
have worked. The employee's opinion that he could have worked is
of some significance, but is not conclusive.
In fact he did not
work, and his failure to work is related to the injury because it
is related to the m~dical treatment which was necessary because
of the injury.
I conclude that the employee's absence from work
on August 26, 1986, resulted from his occupational injury on
August 25, 1986.
The fact that the employee regarded the day off as a
"Consol" day and that Consol so recorded it, is, of course, not
determinative, or even relevant in deciding the issue whether the
day away from work resulted from the injury.
Consol seems to argue that the day away fro1n work resulted
from the unavailability of professional medical personnel for
initial observation and treatment and therefore should not be
recorded as a day away from work resulting from the occupational
injury.
I do not so interpret the facts.
Professional medical
personnel were available for initial observation and treatment.
Whether or not the referral to the orthopedist was part of the
initial observation and treatment, the lost work day did not
result from the unavailability of the orthopedist. The orthopedist was available. The lost work day resulted from the time
spent receiving treatment and diagnosis, including necessary
travel, all of which resulted in a loss of sleep. Therefore, I
conclude that the lost workday resulted from the loss of sleep,
which resulted from the necessary medical care which resulted
from the injury.
It should have been reported as a day away from
work because of the injury. The citation properly charged a
violation of 30 C.F.R. § 50.20(a).

563

The parties have stipulated that if I find a violation, the
proposed penalty of $200 is an appropriate penalty under the
statutory criteria. I accept the stipulation.
ORDER
Based upon the above findings of fact and conclusions of
law, the Secretary's Motion for Summary Decision is GRANTED;
Respondent is ordered to pay within 30 days of the date of this
decision the sum of $200 for the violation found herein.
/"')

j

,,

,

u ~t.L-5 ~:f;-cdA/l&):.,
James A. Broderick
Administrative Law Judge

Distribution:
Page H. Jackson, Esq., U.S. Department of Labor, Office of the
Solicitor, 4015 Wilson Blvd., Arlington, VA 22203 (Certified
Mail)
Michael R. Peelish, Esq., Consolidation Coal Co., Consol Plaza,
1800 Washington Rd., Pittsburgh, PA 15241 (Certified Mail)
slk

564

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER. COLORADO 80204

April 25, 1988

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 87-114-M
A.C. No. 05-00413-05517

v.

Bulldog Mountain Operations

HOMESTAKE MINING COMPANY,
Respondent
DECISION
Appearances:

James H. Barkley, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner;
Charles W. Newcom, Esq., Sherman & Howard, Denver,
Colorado,
for Respondent.

Before:

Judge Morris

This case is before me under Section 105(d) of the Federal
Mine Safety and Health Act of 1977, 30 u.s.c. § 801 et seq., (the
"Act") to challenge the issuance by the Secretary of Labor of a
citation charging Homestake Mining Company, ("Homestake") with
violating the regulatory standard at 30 C.F.R. § 57.18025.
A hearing on the merits took place in Denver, Colorado on
December 2, 1987. The parties filed post-trial briefs.
Jurisdiction
As a threshold matter Homestake asserts its mine is not
subject to the Act. Specifically, the uncontroverted evidence
shows the Bulldog mine ceased all production on January 29, 1985.
As a result it does not meet the definition of a "coal or other
mine" under Section 3(h)(l) of the Act. In addition, even if it
is deemed to be a "mine" this operation did not have products
entering commerce and thus falls outside the coverage of Section
4 of the Act.
Discussion
The evidence in this case shows that Homestake, an
underground gold and silver producer, has its principal place of
business in California. In addition, it has at least two mines
in Colorado (Bulldog Mountain Operation and North Amethyst
Project). Further, Homestake's legal identity report shows it
has a 20% or greater interest in 23 other mines (Ex. R4, R6).

565

These factors establish that Homestake is clearly subject to
the Act and, as a matter of law, its activities affect commerce.
Homestake's narrow issue here concerning jurisdiction is
that that the Bulldog mine had ceased all production almost 22
months before MSHA issued its citation. Homestake cites no
persuasive authority in support of its view. l; Once an operator
is subject to the Act its coverage does not cease at one of its
individual mines merely because production stopped at that
location. Contrary to Homestake's contention the Bulldog
operation continued to be a 11 mine 11 1 otherwise, why did the
company direct its supervisor to maintain the pumps? Under Homestake' s defense a miner would be protected one day during production but not the following day when production ceased.
However, the Commission has clearly ruled that "[t]he Act provides an expansive definition of a "mine" which Congress stated
must be given the 'broadest possible interpretation', with doubts
resolved in favor of inclusion" Cypress Industrial Minerals
Corp., 3 FMSHRC 1 (1981).
For the foregoing reasons Homestake's motion to dismiss for
lack of jurisdiction is denied.
The regulation involved here provides as follows:
§

57.18025

UNDERGROUND ONLY
Working alone.

No employee shall be assigned, or
------to perform work alone in any area
ditions exist that would endanger
cries for help can be heard or he

allowed, or be required
where hazardous conhis safety unless his
can be seen.

Findings of Fact and Discussion
At the outset it is necessary to consider whether Homestake' s supervisor was "working alone" under conditions where his
cries for help could not be heard or where he could not be seen.
If this is determined in the affirmative it is then necessary to
consider whether "hazardous conditions" existed in the areas
where he was working.
The uncontroverted evidence on the "working alone" issue is
established by Homestake employee Bobby Rae Webb and confirmed by
MSHA Inspector Lyle Marti.
BOBBY RAE WEBB, experienced in mining, was Homestake's chief
electrician and foreman on December 10, 1986 when the contested

1/ Oatville Sand and Gravel Co., 5 FMSHRC 400, 405 (1983) merely
holds that a mine in the process of shutt1ng down still remains
subject to the Act.
566

citation was issued at the Bulldog mine (Tr. 21-26, 115, 117, Ex.
R 7).

After production stopped on January 29, 1985, Webb was
responsible for maintaining the mine and its pumps. No one
worked for him at the mine (Tr. 29).
However, one hundred fifty
miners had been employed at the mine before production stopped
(Tr. 29).
The 480 volt three phase insulated and protected pumps, the
subject of Webb's inspection, consisted of two deep well pumps,
one MRV pump and one fly pump. The cables carrying the
electricity for the pumps were located on the same travelways
used by Webb. When production terminated the company was shorthanded and Webb personally began checking the pumps. He would
check the pumps on Monday and Friday (Tr. 30-34, 103, 104, 112).
Webb's procedure was to advise Bev Larson, the company's
Secretary in the main off ice, that he was going underground.
She
was located half a mile from the mine and if something happened
she could send someone looking for him (Tr. 37). Usually Webb
would say he'd be back in two hours. When he came back out Webb
would advise her that he had returned. Occasionally Webb would
also advise Don Rolfe he was going underground.
After advising Ms. Larson of his intentions Webb would get
his cap-lamp and tag out. Thereafter he'd start the main fan,
part of the ventilation system (Tr. 40, 86). There was also
natural ventilation in the mine (Tr. 41).
Webb would then start the compressors to build up 125 pounds
of air pressure in the piping system. This supplied air to the
hoist and the air doors CTr. 43).
During his tenure at the Bulldog mine the hoists have, on
occasion, malfunctioned but no malfunction occurred during the
time Webb inspected the pumps. The logs for the hoist probably
weren't up to date.
In addition,· there have been power outages
in certain parts of the mine (Tr. 142, 143, 146).
Depending on whether he rode the locomotive or a bike it
took five to ten minutes to go from the portal to the hoist, a
distance of about 5000 feet.
At the hoist another air compressor
was started.
If a power failure occurred the compressors would
shut off (Tr. 44, 45).
After waiting a few minutes for a pressure buildup from
compressed air Webb would descent 360 feet in the hoist to the
9000 foot level (Tr. 46, 88). He would then exit the hoist and
go approximately 5000 feet to inspect the furthest water pump
(Tr. 48). He would then return on an electric locomotive to the
next pump station 3000 to 4000 feet away (Tr. 49, 50).

567

Webb wore rubber boots and the pumps were submerged in water
CTr. 51, 105).
To reach the third pump it was necessary to leave the main
drift and go 400 or 500 feet down a crosscut CTr. 52, 53). Webb
could usually do his "tour" in less than two hours, normally 85
minutes (Tr. ·54, 55).
After the stripping of the mine had been completed there
were no other miners in the mine during Webb's inspections.
In
addition, no one could see or hear him'!:_! (Tr. 56).
The routes taken by Webb were travelways and under normal
operating conditions you could expect to see other miners in
these areas (Tr. 66, 76, 77). But even when the mine was active
it could be much longer [than two hours] before someone would
come looking for the individual checking the pumps (Tr. 110).
The telephones were stripped out of the mines after
production stopped. But Webb could not recall when the phones
were removed (Tr. 70). He did not carry a pager so there was no
way he could have reached the surf ace when he was underground.
Nor was there anyway the surface could communicate with him CTr.
70, 71).
If Webb broke a leg while underground he would either crawl
out or his secretary would send someone to look for him (Tr. 71).
Anyone searching for him would not know his whereabouts but they
would know the route he was traveling CTr. 72, 111).
None of the first aid supplies had been removed from the
mine (Tr. 75). But they were removed the week before the mine
was flooded (Tr. 76).
This was not a gassy mine and the ventilation system provided fresh air for miners (Tr. 80, 87). Webb has no ventilation
training but he could feel air on his face and he concluded the
mine was ventilated by some kind of chimney effect CTr. 84, 90,
131). On his inspections he did not carry a flame safety lamp
(Tr. 87).
He could not hear the fan running at all times while
he was underground (Tr. 90).
There were lights at various pump stations. Also there were
signal lights down the drifts but no overhead lighting (Tr. 89).
Webb and the inspector used cap lights (Tr. 90). None of the
lights had been removed in any part of the mine (Tr. 146, 148).
Webb did not keep a bar with him to test any loose (Tr. 93).
During the 20 month period the mine was inactive dust accumulated
on the back and roof (Tr. 93). The accumulation made it more
2/ For a drawing of Webb's extensive route see Exhibit Pl (Tr.
56-66).
568

difficult to make a visual determination of the loose (Tr. 94).
Webb didn't know if any loose had been barred down during the
time he inspe<;ted the pumps (Tr. 94). He himself had not done
any barring down but if.he had observed any bad ground he would
have reported it (Tr. 112, 120).
Webb was familiar with the escapeway for the mine but he
didn't know the contents of the written escape plan (Tr. 99, 100).
There was one mine map at the 9360 hoist and other places. But
Webb didn't know the extent to which they were updated (Tr. 100,
101).
The lack of a communication system prevents a miner from
being advised of a potential emergency (Tr. 102). The inspector
did not comment about any hazard he had observed (Tr. 124, 125).
While underground Webb never exposed himself to any hazards that
he recognized (Tr. 144).
The Commission has previously reviewed the "working alone"
regulation.
Specifically, in construing 30 C.F.R. § 57.18-25
(the unchanged predecessor from 30 C.F.R. § 57.18025) the
Commission observed that the regulation does not prohibit
employees from working alone. Further, hazardous conditions do
not automatically exist merely because an employee is "working
alone", Cotter Corporation, 8 FMSHRC 1135 (1986).
In Cotter the Commission did-not consider the issue of
hazardous conditions but addressed "the crucial issue of whether
Lopez [the miner] had sufficient contact with other [Cotter]
miners" within the meaning of the regulation • Specifically,
according to the Commission, the precise issue presented before
them was whether the contact between Lopez and the other Cotter
employees was (1) of a regular and dependable nature and (2)
commensurate with the hazard presented.
After considering the evidence the Commission concluded that
the presence of other Cotter workers "was in general accord with
a plan to provide periodic contact with Lopez on a regularized
basis."
In the case at bar there was no periodic contact whatsoever
between Homestake and Webb.
At best the evidence shows Webb
would advise the Homestake secretary, Bev Larson or his
supervisor, that he was going underground.
If he did not return
in two hours ~/ she was to advise other authorities to organize a
search party.
3/ A credibili.ty issue arises as to the length of time it
normally took Webb to complete his inspection. Considering the
conflicting testimony of Webb and Marti and the distances
involved, as well as possible varying methods of travel, I conclude the pump inspection trip would normally take two to three
hours.

569

Merely advising the Homestake secretary that he was going
underground did not constitute communication or contact of a
regular or dependable nature as required by the regulation.
Further, it is obvious that any cries for nelp by Webb could not
be heard nor could he be seen while he was underground.
Mr. Robertson, Webb's supervisor, testified he knew when
Webb was going underground.
In addition, they would go look for
him if he didn't return. Mr. Robertson's involvement, with a
paucity of supporting evidence, is basically on the same level as
the company's secretary.
Accordingly; I conclude that Webb was "working alone" within
the meaning of 30 C.F.R. § 57.18025.
In its post-trial brief Homestake relies on Cotter
Corporation, and Old Ben Coal Company, 4 FMSHRC 1800 (1982).
However, for the reasons stated above these ·cases support the
Secretary and not Homestake.
Further Findings and Discussion
The Commission has previously observed that the Secretary
may promulgate standards prohibiting certain tasks from being
performed alone Cotter Corporation, 8 FMSHRC at 1137 (footnote
3) •

However, the pivotal issue here is whether there existed
"hazardous conditions" 4; in the Bulldog mine that would endanger
Webb.
Inspector Marti's testimony addresses these issues. The
hazards, as envisioned by th~ inspector involved lighting, lack
of communication, electrical shock, 'ventilation, ground
conditions, escapeways, and the non-operating status of the mine.
Lyle K~ Marti, a person experienced in mining, has been an
MSHA inspector since 1975 (Tr. 151-156, 179, 183, 184).
On December 10, 1986, he inspected Homestake's Bulldog mine.
It was a regular inspection as mandated by the Act (Tr. 156).
Mr. Marti accompanied Webb on his inspection of the pumps.
They followed the general route and procedures as described by
Webb in his testimony (Tr. 157). The inspection took three to
three and one-half hours.
In a non-stop effort the area could be
covered in two hours (Tr. 160). If a hazard existed then both
the inspector and Webb were exposed to it (Tr. 222).
There were no lights in the area. The men used cap lamps
for the four miles they traveled (Tr. 161). At the cage the two

,!/ "Hazardous" has been defined as [e]xposed to or involving
danger; perilous; risky." Black's Law Dictionary 647 (5th ed.
1979).
570

men discussed the fact that the hoist logs were not being
maintained (Tr. 162). One man could not conduct the hoist
inspection ·properly because the controls were not in the same
area as the cage (Tr. 163).
After the men left the hoist at the 9000 foot level they had
a lengthy discussion about Webb's inability to communicate with
the surface if he discovered a hazard, such as a fire.
The
telephones had been removed (Tr. 164, 166, 173). All mine rescue
systems are built around communications.
Webb normally went underground on Monday, Wednesday and
Fridays. Webb would also tell his wife whenever he was going
underground alone (Tr. 164, 173). He expressed to Marti a
specific concern about his safety~~n working alone.
He also was
worried about his secretary's memory -(Tr. 165).
They mentioned the possibility of electrical shock and the
lack of any person to render first aid (Tr. 167). No citation
was written for any electrical hazard and Marti agreed he wasn't
an exp__ert in the electrical field_ {T-F-• Z32, 250) •
Mr. Marti observed that at the junction of three crosscuts
there was no stopping. This condition could create a short
circuit of air (Tr. 167, 168). No citation was written but if a
short circuit occurred there would be insufficient oxygen with
resulting loss of consciousness (Tr. 168, 218). Two air samples
taken by Marti; when analyzed at a later time they showed the air
had sufficient oxygen content (Tr. 238, 241, 242, Ex. R8).
In
the inspector's opinion no one could determine how long the power
would be off before the oxygen level became deficient (Tr. 247).
In any event the inspector did not consider himself to be an
expert in ventilation (Tr. 250). Without other ·~iners in the
area no one would be available to check the ventilation or repair
it (Tr. 169). At the closeout conference no one disagreed with
Marti's assessment of the short circuiting of the ventilation and
they agreed the mine map was out of date. The company representatives were non-committal about the lack of communication,
and the buildup of dust on the ribs and back (Tr. 170, 171).
Marti wrote citations for "working alone" and the "escape plan"
(Tr. 171).
In Marti's opinion the lack of production in the mine
dramatically increased the hazards to Mr. Webb (Tr. 172).
There was no equipment in the mine to sound the ribs and
back (Tr. 201).
An abnormal amount of dust had settled on the
ribs and backs. This accumulation obliterated the inspector's
ability to make a visual determination as to whether these areas
were sound (Tr. 202, 203, 225, 229). If you don't visually
determine if ground is bad you normally don't test it (Tr. 203).
In fact, no bad ground was observed (Tr. 226, 228, 231).

571

The mine escape plan was not adequate.
An additional
development was not shown on the map. An updated plan would show
the flow of air, telephones and the location of emergency
equipment (Tr. 204).
If anything happened to Webb his rescuers
wouldn't know his whereabouts (Tr. 205). There were no signs
pointing to escapeways (Tr. 206).
It was not known when the
escapeway had been last traveled (Tr. 207).
It is the responsibility of the mine manager to check and maintain the escapeways
(Tr. 208).
If the escapeways hadn't been checked no one would
know whether they were even passable (Tr. 209, 210).
Mr. Marti felt the two citations he issued, when considered
with the recommendations as to ventilation and the follow up
procedures, were sufficient (Tr. 212). He didn't write
additional citations because he has always received good
cooperation from mine management (Tr. 249).
The inspector considered that the hazards confronted when
Webb was underground alone were significant and substantial (Tr.
217).
In the inspector's opinion, in determining the hazard it
makes a difference whether a mine is operational or shut-down
(Tr. 252, 259).
Thomas M. Robertson testified for Homestake. He is a person
experienced in mining and currently the general manager at the
Bulldog Mountain Operation (Tr. 277-278, 284). There were no
lost time accidents underground in 1983, 1985, 1986 or 1987. In
1984 there was one lost time accident when a miner broke his
finger (Tr. 279). The mine received safety awards for 1983, 1984
and 1985 (Tr. 280, 281).
After production was stopped in the mine all explosives were
removed, and all tools were brought to a central location.
In
the two years before the shut-down about 70 miners worked underground.
The witness was not aware of any tests by the company or
MSHA that showed bad air (Tr. 281, 282).
After the mine closed MSHA continued its inspections but the
emphasis was on the North Amethyst mine. No citations were ever
written for conditions underground (Tr. 282, 283).
Mr. Robertson always asked about Webb's whereabouts in the
mine.
On December 10, 1986, the existing escapeway maps covered
the area involving Webb's route to the pumps (Tr. 283).

572

Since the shut-down in January 1985 Robertson has been in
the underground area four times 5; (Tr. 285)
In Robertson's opinion Webb was not exposed to any hazard
when he inspected the pumps without being accompanied by another
person. This is so because he was traveling in a known area
where the air was known to be of good quality. Further, the
company knew the duration· of the visit and the ground conditions
were good (Tr. 285).
In addition, Webb has good mining experience and was reliable; further, he was a staff supervisor
(Tr. 286).
Mr. Robertson did not observe any excessive buildup of dust.
There was nothing that would limit a person's ability to assess
the ground conditions (Tr. 287).
At the time of the hearing Robertson only had 16 employees.
As a result he would be responsible for knowing whether Webb was
going into the mine (Tr. 291).
It would be important to know
when Webb came back out of the mine.
If he didn't appear they
would go after him (Tr. 292).
Evaluation of the Evidence
The record here addresses several areas of alleged hazardous
conditions.
As previously noted, these areas, with their varying
degrees of complexity involve lack of lighting, lack of
communication, electrical shock, ventilation, ground conditions,
escapeways and the non-operating status of the mine.
Homestake's broad view is that none of the "hazards"
enumerated by Inspector Marti triggered application of 30 C.F.R.
§ 57.18025.
It is, accordingly, necessary to review the evidence
in further detail.
Concerning the lack of lighting~/: Mr. Marti failed to
present any credible evidence that the lights were not

5/ The witness
times since the
6/ This is not
regulation is §

also testified he had been underground 12 to 15
shut-down «Tr. 286).
an enforcement proceedings but the relevant
57.17001 which provides :

Illumination sufficient to provide safe working conditions shall
be provided in and on all surface structures, paths, walkways,
stairways, switch panels, loading and dumping sites, and working
areas.
Further, § 57.17010

Electric lamps provides:

Individual electric lamps shall be carried for illumination by
all persons underground.

573

functioning.
I credit Webb's contrary testimony that the lights
were in place and functioning, just as when the mine was active.
Company electrician Webb would be particularly attentative to the
lighting conditions. As chief electrician he should have been in
charge of removing the lights.
Concerning the lack of communications:
It is uncontroverted
that the telephone system had been removed from the mine before
the inspection. Webb's situation underground was that he could
not contact anyone outside the mine and, conversely, they could
not contact or respond to him.
In recently reviewing the two way communication requirement (pertaining to underground coal mines) the Commission
observed that "(t)he obligation imposed on an operator by the requirement of 30 C.F.R. § 75.1600-1 that there be an outside
person to respond to miners underground in the event of an
emergency is an important requirement and any violation of the
standard has serious safety implications". Harlan L. Thurman v.
Queen Anne Coal Co., 10 FMSHRC 131 (1988).
The parallel regulation affecting Homestake's underground
metal and non-metal mine is contained in 30 C.F.R. § 57.18013 7;.
While this case is not an enforcement proceeding for the violation of the communication regulation I find that the Commission's statements constitute persuasive support for the view
that the lack of a communication system was a hazardous condition
that could endanger Webb while performing work underground.
Homestake asserts that Inspector Marti did not issue a
citation for this condition nor did his concern for communications stop him from conducting the inspection.
As noted the issue here is whether "hazardous conditions"
existed. The issuance of a citation for a violative condition is
not a condition-precedent for the proof necessary to establish a
violation of § 57.18025.
I further agree that at no time was
Webb ever trapped by a fire.
But merely because he was not involved in such a dynamic event his work environment was nevertheless hazardous.
Homestake's position is that its personnel on the surface
knew when, where and how long Webb would be underground. This
argument overlooks the key reason why the condition was hazardous
-- there was a lack of communication between surf ace and underground.
7/ § 57.18013 provides that "A suitable communication system
shall be provided at the time to obtain assistance in the event
of an emergency".

574

Homestake claims Webb had greater contact with the surface
after the production shut-down than before.
I disagree. Webb had
no communication whatsoever with the surface after the communication system was removed.
Concerning electrical shock: no credible evidence indicated
the pumps and electrical equipment were hazardous. s; Inspector
Marti admitted his lack of electrical expertise.
Concerning ventilation: at the start of his many inspections
Webb would turn on the ventilation. The relevant regulation, 30
C.F.R. § 57.8527, does not require oxygen deficiency testing.
However, the air in all active workings shall contain at least
19.5 percent oxygen (30 C.F.R. § 57.5015). The inspector's test,
analyzed after the inspection, indicated an oxygen concentration
of 20.85 percent (Exhibit RS). The mine has a history of
adequate air and, in addition to its ventilation system, it
appears to be naturally ventilated.
The foregoing factors cause me to reject the inspector's
opinion and conclude that no hazardous conditions existed due to
inadequate ventilation (Tr. 189-191).
In their trip underground the two men carried self-contained
respirators but the one hour rescuers would be insufficient from
the depth of the mine (Tr. 196-199).
Concerning the ground conditions: I find from the credible
evidence that an accumulation of dust obliterated the inspector's
ability to inspect the back and ribs. However, no bad ground was
ever observed. The related regulations, 30 C.F.R. § 57.3022 and
§ 57.18002, require examination of working places and adequate
action, if necessary. However, on this record, no conditions
existed that could have endangered Webb while underground alone.
Concerning the escapeways: the inspector issued a non s & S
citation for the failure of Homestake to maintain a current
escape plan (Exhibit R9). The citation was not contested. However, I find from the credible evidence that the citation was
issued because' the mine map failed to include a development unrelated to Webb's routes. However, additional evidence by
Inspector Marti is uncontroverted: An updated mine map would
show the flow of air, as well as the location of telephones and
emergency equipment. Further, there were no signs pointing to
escapeways. The failure to provide this escapeway information
subjected Webb to hazardous conditions within the meaning of
§ 57.18025.
8/ For electrical requirements see Subpart K - electricity, 30
C.F.R. § 57.12001 et seq.

575

Concerning the non-operating status of the mine: the
inspector expressed the opinion that an added element of hazard
resulted from the fact that the Bulldog was not operating. The
Commission condemned such a view of the "working alone"
regulation in Cotter Corporation, 8 FMSHRC at 1137. In short,
the Secretary is obliged to show that hazardous conditions
existed, they cannot be presumed because the mine is not
operating.
Homestake contends the citation should be invalidated
because of MSHA's interpretative statement. The statement, after
citing the "working alone" regulation reads as follows:
APPLICATION: This standard is applicable where hazardous
conditions exist, such as in development headings, stopes,
pillar recovery, shafts and raises, and any area where
timber repair or ground control work is required or any unusual measures are necessary to alleviate hazards.
This standard should not be applied to work conducted in
areas where the environs have been made safe and are kept
well maintained such as is normally found at shaft landings,
underground pumprooms, hoist rooms, repair and maintenance
shop areas, magazine sites, and travelways that are provided with safeguards, clearances or shelter holes and warning devl.ces.
This standard does not apply to examinations of areas of the
mine or working places by qualified personnel such as fire
bosses, shift bosses, foremen and safety personnel unless
unsafe conditions are known to exist prior to such examination and unless such personnel would be endangered by
such examination.
Exhibit Rl
Contrary to Homestake's views I conclude the initial paragraph is not applicable. The failure to provide a communication
system and proper escapeway information, as previously stated,
establishes conditions that are hazardous.
The second paragraph does not assist Homestake because those
defective situations must have been known to Homestake since the
company had removed the system and failed to update the mine map.
dn the same basis the third paragraph of the Secretary's
bulletin is not applicable.
In any event, MSHA policy is not binding on the Commission,
Old Ben Coal Company, 2 FMSHRC 2806 (1980); Brock v. Cathedral
Bluffs Shale Oil Co., 796 F.2d 533 CD.C. Cir. 1986).
The citation should be affirmed.

576

Civil Penalty
The stat~tory criteria to access civil penalties is
contained in section llO(i) of the Act.
The evidence shows that for the two years before the
contested citation was issued 13 violations were assessed against
Homestake's Bulldog Mountain Operations (Ex. P2).
Inasmuch as it
has an interest in 23 other mines, the company should be
considered a large operator. The company was negligent in that
it removed the communication system and failed to update the mine
map.
In the absence of any facts to the contrary I conclude that
the payment of a penalty will not cause the operator to
discontinue its business. Buffalo Mining Co., 2 IBMA 226 (1973)
and Associated Drilling, Inc., 3 IBMA 164 (1974). The gravity of
the violations were high since Webb could have been trapped
underground due to either condition. The operator should be
credited with statutory good faith since it abated the violative
conditions.
On balance, I deem that a civil penalty of. $100 is
appropriate.
ORDER
Based on the foregoing findings of fact and conclusions of
law it is hereby ordered that:
Citation No. 2638753 is affirmed and a civil penalty of $100
is assessed.

Law Judge
Distribution:
James H. Barkley, Esq., Office of the Solicitor, U.S. Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver, co
80294 (Certified Mail)
Charles w. Newcom, Esq., Sherman & Howard, 633 17th Street, Suite
3000, Denver, CO 80202 (Certified Mail)
/bls

577

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 281988
KAISER COAL CORPORATION
Applicant

APPLICATION PROCEEDING
Docket No. WEST 88-131-R

v.
Sunnyside 1, 2 & 3 Mines

SECRETARY OF LABOR,
MINE.SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,Respondent
and
UNITED MINE WORKERS OF AMERICA:
Intervenor

DECISION
Appearances:

John A. Macleod, Esq. and Susan E. Chetlin, Esq.,
Crowell & Moring, Washington, D.C., for Applicant;
Thomas Mascolino, Esq., and Edward H. Fitch, Esq.,
U.S. Department of Labor, Office of the Solicitor,
Arlington, Virginia for Respondent;
Mary Lu Jordan, Esq., United Mine Workers of
America, Washington, D.C., for the Intervenor.

Before: Judge Melick
This case is before me upon the application of Kaiser Coal
Corporation (Kaiser) for a declaratory judgment holding that the
regulatory standard at 30 C.F.R. § 75.326 does not operate to
prohibit two-entry mining at its Sunnyside Nos. 1, 2, and 3 mines.
Commission jurisdiction to grant declaratory relief exists under
section 5(d) of the Administrative Procedure Act, 5 U.S.C. §
554(e), the "APA". Climax Molybdenum Co. v. Secretary of Labor,
703 F.2d 447 (10th Cir. 1983). Such authority is discretionary
but may be used "to terminate a controversy or remove
uncertainty." Section 5(d) of the APA, Climax, supra., at p. 452.
Specific authority for these proceedings to be conducted before a
Commission Administrative Law Judge is granted under section
113(d)(l) of the Federal Mine Safety and Health Act of 1977, 30
U • S • C • § 801 et. seq. , the "Act • "
The Sunnyside mines opened in 1896 and began longwall mining
operations with two-entry gateroads in 1960. Two-entry mining
has apparently continued at the Sunnyside mines until recently.

578

On September 11, 1985, the Federal Mine Safety and Health
Administration CMSHA) notified Kaiser that it was "re-examining
certain of its policies and practices regarding operators' use of
belt haulage entries as ventilation entries, and particularly the
application of 30 C.F.R. § 75.326 to mines opened prior to
March 30, 1970."l/ This notification was apparently the result
of MSHA's reevaluation of two-entry mining following the 1984
fire at the Wilberg mine. MSHA further informed Kaiser at this
time "that in all future mining areas sufficient entries can be
developed so as to permit adequately the coursing of intake or
return air through such entries without utilization of the belt
entry" and that Kaiser could no longer develop two-entry
gateroaas at its Sunnyside mines without a granted petition for
modification under section 10l(c) of the Act.~/
1/ The regulatory standard at 30 C.F.R. § 75.326 tracks the
language of section 303Cy)(l) of the Federal Coal Mine Health and
Safety Act of 1969, which was effective March 30, 1970, and later
reenacted as Section 303(y)(l) of the Federal Mine Safety and
Health Act of 1977. As relevant hereto it provides as follows:
Whenever an authorized representative of the Secretary
finds, in the case of any coal mine opened on or prior
to March 30, 1970, which has been developed with more
than two entries, that the conditions in the entries,
other than belt haulage entries, are such as to permit
adequately the coursing of intake or return air through
such entries, (a) the belt haulage entries shall not be
use to ventilate, unless such entries are necessary to
ventilate, active working places, and Cb) when the belt
haulage entries are not necessary to ventilate the
active working places, the operator of such mine shall
limit the velocity of the air coursed through the belt
haulage entries to the amount necessary to provide an
adequate supply of oxygen in such entries, and to
insure that the air therein shall contain less than 1.0
volume per centum of methane.
~/ Section 10l(c) provides as follows:

Upon petition by the operator or the representative of
miners, the Secretary may modify the appliction of any mandatory
safety standard to a coal or other mine if the Secretary
determines that an alternative method of achieving the result of
such standard exists which will at all times guarantee no less
than the same measure of protection afforded the miners of such
mine by such standard, or that the application of such standard
to such mine will result in a diminution of safety to the miners
in such mine. Upon receipt of such petition the Secretary shall

579

Kaiser thereafter on January 3, 1986, filed a petition for
modification of section 75.326, with the Secretary of Labor. On
October 27, 1987, the Secretary's representative, MSHA's
Administrator for Federal Mine Safety and Health granted the
Kaiser petition. The United Mine Workers of America (UMWA)
thereafter filed a request for hearing to challenge that decision
before a Department of Labor Administrative Law Judge. See 30
C.F.R. § 44.20- § 44.32. Kaiser's application for relief pending
appeal to effectuate MSHA's grant of the Petition during the
pendency of the Department of Labor proceeding, was denied on
April 22, 1988. Kaiser argues that based on past experience in
which a similar petition for modification of the same regulatory
standard has been pending for more than a year before a Labor
Department Judge, a similar delay in disposition of its present
petition may reasonably be expected.
Kaiser further argues that in order to maintain the proper
mining sequence, two-entry development mining must resume at the
Sunnyside mines during the latter part of April, 1988. It points
out that it is already in Chapter 11 status under the bankruptcy
laws and cannot withstand a prolonged idlement while the merits
of its petition for modification are being "debated" in further
Labor Department review proceedings. It therefore urges that
declaratory relief be granted and that section 75.326 should be
held not to prohibit two-entry mining at the Sunnyside mines.
When declaratory relief will not be effective in terminating
the underlying controversy it should generally be denied. See
Greater Los Angeles Council on Deafness, Inc., v. Zolin, 812 F.2d
1103 (9th Cir. 1987); U.S. v. State of Washington, 759 F.2d 1353,
2/ (continued)
publish notice thereof and give notice to the operator or the
representative of miners in the affected mine, as appropriatev
and shall cause such investigation to be made as he deems
appropriate. Such investigation shall provide an opportunity for
a public hearing at the request of such operator or
representative or other interested party, to enable the operator
or the representative of m1ners in such mine or other interested
party to present information relating to the modification of such
standard. Before granting any exception to a mandatory safety
standard, the findings of the Secretary or his authorized
representative of the miners at the affected mine. The Secretary
shall issue a decision incorporating his findings of fact
therein, and send a copy thereof to the operator or the
representative shall be made public and shall be available to the
representative of the miners, as appropriate. Any such hearing
shall be of record and shall be subject to section 554 of Title 5
of the United States Code.

sao

(9th Cir. 1985) cert. den., 106 s.ct. 407.
In this case,
regardless of the decision, the underlying controversy would not
be terminated. Thus even assuming, arguendo, that I ·should find
section 75.326 inapplicable to the Sunnyside mines, Kaiser would
nevertheless still find it necessary to obtain the Secretary's
approval before engaging in two-entry mining through the process
of submitting ventilation and roof and rib-control plans for
approval. While such plans had been approved for two-entry
mining in the past MSHA has made it clear that it would be
compelled to evaluate anew any plans for future two-entry mining.
(Tr. 50, 56-60). Thus even a decision in this case favorable to
the mine operator would not terminate the underlying controversy
and decTaratory relief is accordingly inappropriate.~/
The UMWA also maintains that even should section 75.326 be
found inapplicable to the Sunnyside mines, the application of
another regulation (30 C.F.R. § 75.1704) would nevertheless
prohibit mining without separate and distinct escapeways
ventilated with separate splits of air (See UMWA's Response to
Kaiser Coal Corporation's Application for Declaratory Relief and
Cross Application for Declaratory Relief pp. 5-6). Indeed the
UMWA maintains that should section 75.326 be found inapplicable
to the mines at issue then further declaratory proceedings will
be necessary to determine the applicability of section 75.1704.
It is therefore apparent that the underlying controversy herein
i.e. the use of two-entry mining at the Sunnyside mines, worild
not be resolved solely on the basis of a determination of the
applicability of section 75.326. The litigation would only
continue on new issues. For this additional reason declaratory
relief is inappropriate.
Finally, it appears that a comprehensive solution to the
underlying conflict may soon be reached in the section 101Cc)
modification proceedings now pending before a Department of Labor
Administrative Law Judge. The case reportedly is on a "fast
track", a pretrial conference is scheduled to be held within a
few weeks, and trial may commence as early as this June (Tr.
20-24). It is accordingly reasonable to expect resolution of
that case in the near future with a comprehensive solution to the
underlying conflict. See Wright and Miller, Federal Practice and
Procedure: Civil, §§ 2758 and 2763. Those proceedings also
provide the UMWA with an opportunity to participate as a party in

3/ In light of the history of the underlying iss_ue it is
also likely of course that any final resolution of this cas_e_ would be delayed for years as the case works its way through the
appellate process.

581

l

the resolution of an issue of particular concern to the miners
who must ultimately work in the affected mines.
Under the circumstances I do not find this case to be an
appropriate one in which to consider declaratory relief.
ORDER
The application for declaratory relief is

ENIED.

Distribution:
Susan E. Chetlin, Esq., Crowell & Moring, 1001 Pennsylvania Ave.,
N.W., Washington, D.C. 20004 (Certified Mail)
Edward H. Fitch, Esq., U.S. Department of Labor, Office of the
Solicitor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)
Mary Lu Jordan, Esq., United Mine Workers of America, 900 15th
St., N.W., Washington, D.C. 20005 (Certified Mail)
npt

582

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 2 9 1988
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. CENT 87-65-M
A.C. No. 23-01670-05504

v.

Missouri Rock Plant No. 2

MISSOURI ROCK, INC.,
Respondent
DECISION
Appearances:

Before:

Tobias B. Fritz, Esq., Office of the Solicitor,
U.S. Department of Labor, Kansas City, Missouri,
for Petitioner; James L. Burgess, Esq., Johnson,
Lucas, Bush, Snapp & Burgess, Kansas City,
Missouri, for Respondent.

Judge Broderick

STATEMENT OF THE CASE
In this proceeding, the Secretary of Labor (Secretary) seeks
civil penalties for three alleged violations of the mandatory
safety standard contained in 30 C.F.R. § 56.9003. Respondent
challenges the allegations that the violations occurred, and
contests the proposed penalties as excessive. Both parties
engaged in pretrial discovery. Pursuant to my prehearing order,
the Secretary filed its responses on November 30, 1987. It
listed its witnesses as Eldon Ramage, Richard Laufenberg, and
Representative of Caterpillar Tractor Co. (specific identity as
yet unknown). Respondent filed its response on December 1, 1988,
and listed its witnesses as W. A. Ellis, Jesse B. Case,
Merrill Gordon, John Strosnider, Jim Fiser, Bill Mcclanahan, and
Ken Messerli. I issued a notice of hearing on December 7, 1987,
scheduling the matter for hearing commencing February 10, 1988,
in Kansas City, Missouri. On February 8, 1988, I received copy
of a letter from counsel for the Secretary to counsel for
Respondent informing him that John L. Robinson, an employee of
Everett Quarries, would testify on the Secretary's behalf
pursuant to subpoena, "in lieu of a representative of Caterpillar
Co., as indicated in the prehearing exchange." On February
8, 1988, Respondent filed a motion to exclude the testimony of
John L. Robinson.

583

The case was called for hearing on February 10, 1988, in
Kansas City, Missouri. The parties argued the motion to exclude
on the record, prior to the calling of any witnesses. I reserved
my ruling on the motion and stated that I would permit the
Secretary to call Mr. Robinson and would rule on the
admissibility of his testimony when I decided the merits of the
case. Counsel for Respondent them indicated that he wished to
call a Robert Matter to testify; the Secretary objected and I
again ruled that he would be permitted to testify, and I would
rule when I decided the case, whether the testhnony was properly
received.
Eldon E. Ramage and John Robinson Cin rebuttal> testified on
behalf of the Secretary. Kenneth Messerli, William Ellis,
Robert Matter, Merrill Gordon, Jesse Case and William Mcclanahan
testified on behalf of Respondent. Both parties filed
posthearing briefs. I have considered the entire record and the
contentions of the parties and make the following decision.
MOTION TO EXCLUDE TESTIMONY
As I indicated earlier, each party has engaged in pretrial
activity. My prehea~ing order was originally issued on
August 28, 1987, and required responses, including disclosure of
the names of witnesses, by October 30, 1987. By order issued
October 5, 1987, I extended the time to November 30, 1987.
Responses were filed by both parties, and on December 7, 1987, I
issued the notice of hearing for February 10, 1988. The failure
of counsel to notify each other and the court of the identity of
proposed witnesses Robinson and Matter precluded the possibility
of their being interviewed or deposed. No sufficient
justification for the failure to disclose the names of the
witnesses has been advanced.
CI reject the notion that
Robinson's identity is protected under 29 § C.F.R. 2700.59 as a
"miner witness"). Therefore, I will not consider the testimony
of either Robinson or Matter in making this decision.
FINDINGS OF FACT
Respondent was at all pertinent times, the owner and
operator of a limeston~ quarry in Clay County, Missouri. During
the calendar year 1986, 26,527 man hours were worked at the mine.
In the 24 month period prior to the citations and orders involved
in this case, there were two paid violations of mandatory health
and sa~ety standards at the mine. The penalties proposed h~rein
would not affect Respondent's ability to continue in business.
On February 3, 1987, Federal Mine Inspector Eldon Ramage
performed a regular inspection of the subject mine. Caterpillar

584

tractor scraper No. 643 was removing overburden in the Northwest
corner of the quarry. The terrain was relatively hilly, with a
10 to 15 percent grade between the cut and the fill. The
inspector wished to test the brakes on the scraper and directed
the driver to apply brakes while the equipment was moving. The
scraper was on a slight downgrade at the time. The driver
dropped the pan and the unit stopped. The Inspector then
directed him to stop by using the wheel brakes. The wheel brakes
did not stop the vehicle. The driver stated that he had no air
pressure for the wheel brakes. The Inspector then issued
citation 2846910 charging a violation of 30 C.F.R. § 56.9003 for
failure to provide adequate brakes on powered mobile equipment.
The citation directed that it be corrected by February 4, 1987.
Jn February 20, 1987, the Inspector modified the citation,
increasing his evaluation of the gravity of the violation and
denominating the violation as significant and substantial. The
original citation was served upon Merrill Gordon, Respondent's
safety director, who accompanied the inspector. He had the
scraper sent to the mechanics. The Superintendent Jesse Case
left on vacation at the end of the week and apparently did not
tell his successor about the brake problem on the scraper.
On February 25, 1987, Inspector Ramage returned to the mine.
He had scraper 643 tested and· again found that it had no brakes.
He issued a 104(b) order for noncompliance with the previous
citation. He also tested scrapers 648 and 641 which were being
operated in the quarry stripping overburden, and found that they
had inadequate wheel brakes. He thereupon issued citations
2846916 and 2846917.
All of the scrapers are operated both in the quarry and in
the parking area where maintenance work was performed.
The scrapers weigh about 35 tons empty. A fully loaded pan
or bowl weighs an additional 35+ tons. Respondent's equipment
operators customarily stop the unit by dropping the bowl. The
wheel brakes, in Respondent's practice, are used only when moving
the equipment from one location to another.
After the order and citations were issued on
February 25, 1987, the brakes were repaired and the citations and
order were terminated on March 16, 1987.
REGULATION
30 C.F.R. § 56.9003 provides:
Powered mobile equipment shall be provided with adequate brakes.

585

ISSUES
1. Whether the fact that a powered mobile tractor-scraper
can be and ordinarily is stopped by dropping the pan or bowl
establishes that the scraper is provided with adequate brakes?
2.
If the violations charged are established, what are the
appropriate penalties.
CONCLUSIONS OF LAW
JURISDICTION
Respondent is subject to the provisions of the Federal Mine
Safety and Health Act (the Act) in the operation of the subject
mine. I have jurisdiction over the parties and subject matter of
this proceeding.
VIOLATION
The scrapers cited in this proceeding were clearly powered
mobile equipment. The wheel brakes or service brakes were
clearly defective. Respondent's position is that the pan or bowl
provided adequate brakes.
The term "brake" is defined in the American Heritage
Dictionary of the English Language (New College Edition 1976) as:
1. A device for slowing or stopping motion, as of a
vehicle or machine, especially by contact friction.
2. Often plural. Any check that slows or stops
action.
The same term is defined in A Dictionary of Mining, Mineral and
Related Terms (U.S. Dept. of the Interior 1968) in part as
A device (as a block or band applied to the rim of a
wheel) to arrest the motion of a vehicle, a machine or
other mechanism and usually employing some sort of
friction • • •
In an early case under the Act, a caterpillar loader was
found to have a substantial air leak in its braking system. The
mine operator was charged with violating 30 C.F.R. § 56.9-2 which
requires that equipment defects affecting safety be corrected
before the equipment is used. In affirming the citation,
Commission Judge Koutras rejected as a defense "Respondent's
arguments and suggestions that the loader could be stopped by
dropping and dragging the bucket or by using the transmission."
Secretary v. Evansville Materials, Inc., 2 FMSHRC 2321, 2326

586

(1980).
In the case of Mineral Exploration v. Secretary, 6
FMSHRC 316 (1984), Judge Morris considered citations charging two
scrapers with having inadequate brakes. The scrapers were also
equipped with retarders. In upholding the citations, the Judge
said at page 321:
I conclude that retarders under certain conditions will
reduce an engine's RPMs and, consequently, they will
reduce the speed of a vehicle. However, down shifting
the transmission on an automobile also will reduce its
speed but no one considers that a transmission is part
o~ a braking system.
In the recent case of Secretary v. Brown Brothers, 9 FMSHRC
636 (1987) involving a citation for inadequate brakes on a truck,
Judge Koutras said at page 656:
The fact that the respondent used a variety of
methods to stop the truck is irrelevant.
In the same case, MSHA's argument that "'Adequate brakes' clearly
requires at least service brakes and not the use of other methods
or the ingenuity of the employee to stop a vehicle" was adopted
by the Judge. Id. at 657.
The testimony in the case berore me establishes that
dropping the pan is the usual method of stopping the scrapers
while operating in the quarry.
In many situations it is the
quickest and safest way to stop it. However, there ~re instances
when dropping the pan is not safe or effective: when operating
on pavement or on other hard surfaces, dropping the pan cannot be
used; when the scraper engine fails while ascending a hill,
dropping the pan will not stop the scraper going backwards
downhill; in the case of buried rock or a limestone knoll,
dropping the pan could injure the scraper operator.
The primary purposes of the pan or bowl on a scraper are, of
course, to scrape, to strip, to load. Stopping the vehicle is
not a primary function of tpe pan. Wheel or service brakes are
intended to stop the vehicle; they are installed for that
purpose.
I conclude that the term "brakes" in the standard involved
here refers to the wheel or service brakes. They are required to
be adequate, i.e., to be able to stop the equipment in a
reasonable distance. The fact that there are other effective
means of stopping the equipment does not satisfy the standard.
Therefore I conclude that the violations charged in the citations
involved here have been established.

587

PENALTY
DE NOVO
Under section llOCi) of the Act, the Commission has de novo
authority to assess civil penalties for violations of the Act
considering the six statutory criteria. Therefore the fact that
the Secretary assessed penalties under the "special assessment"
provisions of 30 C.F.R. Part 100 is irrelevant. Sellersburg
Stone Co., 5 FMSHRC 287 (1983) aff'd, Sellersburg Stone Co. v.
FMSHRC, 736 F2d. 1147 (7th Cir. 1984).
SIZE AND PRIOR HISTORY
Respondent is a large operator. Its history of previous
violations is small, and penalties otherwise appropriate should
not be increased because of its history.
GRAVITY
The scrapers are normally operated at no more than 12 to 15
miles per. hour, and ordinarily at much less than that.
I have
found that they are normally stopped by dropping the pan.
However, I further found that the service brakes may be required
in some situations. The scrapers are extremely heavy and in the
event they collided with a pedestrian or another piece of
equipment could cause serious injury. I conclude that the
violations were moderately serious.
NEGLIGENCE
Normal routine inspection and maintenance would have shown
Respondent that the brakes were defective.
It either knew or
should have known that they were inadequate.
In the case of
scrapers 648 and 641 cited on February 25, 1987, Respondent had
been put on notice by the citation issued February 3, 1987, on
scraper 643 that the brakes should be inspected on its equipment.
The violation charged in citation 2846910 was the result of
Respondent's negligence1 the violations charged in citation
2846916 and 2846917 were the result of gross negligence.
GOOD FAITH COMPLIANCE
Respondent did not abate the violation charged in citation
2846910 until a 104(b) order was issued three weeks later.
It
did not demonstrate good faith in attempting to achieve rapid
compliance, and the penalty will be increased because of its
failure. With respect to the violations charged in the other

588

citations (2846916 and 2846917), it did show good faith
compliance.
PENALTY.AMOUNTS
Considering the criteria in section llOCi> of the Act, I
conclude that the appropriate penalties for the violations are:
Penalty

Citation
$

2846910
2846916
2a46911

800
600
600
$2000

ORDER
Based on the above findings of fact and conclusions of law,
IT IS ORDERED that Respondent pay the sum of $2000 within 30 days
of the date of this decision for the violations found herein.

~1.1u: $ //f::icdx/[.~L_

j
·

James A. Broderick
Administrative Law Judge

Distribution:
Tobias B. Fritz, Esq., U.S. Department of Labor, Office of the
Solicitor, 911 Walnut Street, Kansas City, MO 64106 (Certified
Mail)
James L. Burgess, Esq., Johnson, Lucas, Bush, Snapp & Burgess,
1414 Horne Savings Building, 1006 Grand Avenue, Kansas City, MO
64106 (Certified Mail)
slk

589

590
•u. s. Government Printing Office 1988: 201-735/83003

